UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-21598) Exact name of registrant as specified in charter:	Putnam RetirementReady Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2011 Date of reporting period:	August 1, 2010 — July 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam RetirementReady ® Funds Putnam RetirementReady Fund 2055 Putnam RetirementReady Fund 2030 Putnam RetirementReady Fund 2050 Putnam RetirementReady Fund 2025 Putnam RetirementReady Fund 2045 Putnam RetirementReady Fund 2020 Putnam RetirementReady Fund 2040 Putnam RetirementReady Fund 2015 Putnam RetirementReady Fund 2035 Putnam Retirement Income Fund Lifestyle 1 Annual report 7 | 31 | 11 Message from the Trustees 1 About the funds 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 24 Terms and definitions 28 Trustee approval of management contract 29 Other information for shareholders 34 Financial statements 35 Federal tax information Shareholder meeting results About the Trustees Officers Message from the Trustees Dear Fellow Shareholder: In early August, equity markets around the world were rocked by indications of slowing economic growth and worsening debt issues in Europe and the United States. Significantly, Standard & Poor’s downgraded U.S. sovereign debt to AA+ from AAA on August 5. Markets did show signs of stabilizing after the initial shock wore off, but it seems clear that volatility will be with us in the nearterm. Putnam’s investment team believes the downgrade will have limited impact on the real economy today and that many investment opportunities still exist. Long-term investors are wise to seek the counsel of their financial advisors during volatile times and to remember that market volatility historically has served as an opportunity for nimble managers to both guard against risk and pursue new opportunities. We believe that Putnam’s active, research-intensive investment approach offers shareholders a potential advantage in this environment. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms.Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the funds and to thank all of our investors for your continued confidence in Putnam. About the funds Offering one-step diversification that adjusts automatically over time Unpredictable markets and the demands of a busy life can make it a challenge to diversify and monitor your retirement investments. Putnam RetirementReady Funds can ease that challenge for you. The funds provide one-step diversification and automatically shift allocations to reduce risk over time. Each fund invests in a combination of Putnam portfolios to provide you with exposure to a variety of asset classes and investment styles. A fund’s target date corresponds to the year you expect to begin withdrawing assets — which is typically in retirement. Investment allocations are more aggressive when the target date is far off and gradually become more conservative as this date draws closer. In 2009, Putnam Absolute Return Funds were added to the portfolios, with the goal of reducing volatility even further. These funds represent a significant portion of Putnam Retirement Income Fund Lifestyle 1,* which is designed for investors who are at or near retirement. The principal value of the funds is not guaranteed at any time, including the target date. While diversification can help protect your returns from excessive volatility, you can still lose money. However, a Putnam RetirementReady Fund offers diversification and professional management while you pursue maximum returns and a level of risk you are comfortable with. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Our allocation of assets among permitted asset categories may hurt performance. The funds may invest in a money market fund for cash management. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in these funds. 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00% for Retirement Income Fund Lifestyle 1 and 5.75% for all other funds; had they, returns would have been lower. See pages 5 and 11–23 for additional performance information. For a portion of the periods, the funds had expense limitations, without which returns would have been lower. Toobtainthemost recent month-end performance, visitputnam.com. * With the exception of Putnam RetirementReady 2050 Fund and 2055 Fund (inceptions: 5/2/05 and 11/30/10, respectively), the inception date of all share classes of the RetirementReady Funds and the Retirement Income Fund Lifestyle 1 is 11/1/04. † Life of fund return is cumulative. ‡ Prior to June 16, 2011, the fund was known as Putnam RetirementReady Maturity Fund. 4 Interview with your fund’s portfolio manager Jeffrey L. Knight, CFA Both stocks and bonds delivered positive results for the annual period overall, but stocks retreated in recent months. What is your view of this reversal? We have seen the economy struggle to maintain its growth momentum during the course of 2011, and the stock market has reacted to a weaker economy in a somewhat belated fashion. Recently released data have now made clear that conditions were sluggish since January, yet stocks did not begin to turn negative until May and June. The economy has faced significant challenges, including the mediocre pace of job creation, rising sovereign debt risk, and the impact of Japan’s devastating earthquake and tsunami in March. As the slowdown took hold, we regarded it as a fairly typical deceleration in the middle of a long-term economic recovery, rather than the descent toward a new recession. This remains our belief. A number of indicators suggest the economy should expand during the year’s second half. For example, automobile sales are already showing signs of rebounding after their decline following the disruption to global manufacturing supply chains in the wake of Japan’s catastrophe. Stronger signs in the automotive industry may help to boost the economy. I believe the summer decline in stock prices in part reflects a rational assessment of a weaker-than-expected economy, but stronger growth appears to be on the horizon. Fortunately, the fundamental performance of U.S. corporations has been quite strong. Companies are generally reporting impressive earnings, and have reduced debt on their balance sheets. This chart shows the performance of broad market indexes for the 12months ended 7/31/11. See pages 4 and 11–23 for additional fund performance information. Index descriptions can be found on page 28. 5 Has the market been hurt by negotiations about the federal debt ceiling and deficitreduction? At a time when the economy was a bit shaky, the political brinksmanship in June and July did not build confidence in businesses to invest or consumers to spend money. We had identified sovereign debt risk as a major question mark for the markets, and the process of addressing this grew disorderly, and this unsettled markets. Also, planned budget cuts appear to have disappointed markets accustomed to stimulus. Also, although it did not directly affect performance in the funds’ annual period, Standard & Poor’s decided in early August to reduce the U.S. credit rating to AA+ from AAA. The decision wasn’t entirely a surprise, but its timing was unexpected and worsened global market turmoil. It’s important to note that S&P’s decision focused more on long-term debt resolution issues — in fact, short-term Treasuries remain AAA — but the psychological impact of the downgrade hurt the economy and undermined investor confidence. Bonds provided moderate gains and were less volatile than stocks. Do you think that bonds continue to offer a refuge? Yes, it’s worth highlighting that the yields of U.S. Treasuries have actually fallen in the wake of S&P’s downgrade. In other words, the market takes a different view of sovereign risk than S&P does. Nevertheless, I would emphasize that sovereign debt risk is a dominant force in the markets, and it extends beyond the United States. Risk has pushed up the yields of government bonds in Italy and Spain, complicating Europe’s efforts to deal with persistent debt problems in Greece, Ireland, and Portugal. Outside of government bond sectors, mortgage-backed and corporate bonds havealso performed well. The high-yield corporate sector, aside from recent turbulence, has generally performed well and contributed positively to the funds. This summary is to say that one of the basic foundations of Putnam RetirementReady Funds — diversification across stocks, bonds, and other asset classes — continues to serve investors. Market performance indicates that bonds in general — particularly, Treasuries— offer a haven from stock market volatility, which enhances their diversification value. Another feature of these funds is that Putnam Absolute Return Funds are in the “glidepath” [the preplanned and gradual reallocation of fund assets over time to reduce risk as investors near retirement]. Did this addition help performance in the annual period? Absolute Return Funds pursue positive returns with less volatility over time than securities markets have historically offered, and it’s clear that adding them to the glidepaths of these funds helped to anchor performance. Each Absolute Return Fund contributed a low level of volatility and positive results over the annual period, and helped to stabilize each RetirementReady Fund as stocks weakened in June and July. Absolute return strategies play a larger role in the funds with shorter time horizons, such as 2015, 2020, and 2025, but have a presence in eachfund. We saw positive results across the board for Putnam RetirementReady Funds. What were the key contributors? During this period it was easy to see the benefits of asset allocation as the returns of the funds aligned neatly with their time horizons— the longer the time horizon, the relatively greater the risk exposure in equities, and the higher the overall return. The S&P 500 Index in the period delivered a return of nearly 20%, as U.S. corporations in general have delivered very solid earnings growth during the past year. The returns of international 6 markets were nearly as high, and also had the benefit of a generally weakening dollar. Returns from the fixed-income holdings were generally lower, in the neighborhood of 5%, and relatively stable. For the year as a whole, high-yield bonds provided some of the strongest returns among fixed-income holdings, as this sector benefited from strong corporate performance and low default rates. What do you see on the horizon for markets that could influence fund performance? Based on our research, we believe the underpinnings of continued economic recovery remain in place. While the housing sector remains depressed, growth in jobs and consumer spending have been stronger than recessionary levels. For consumers, the decline in energy prices during the last several months also relieves some budgetary pressure and a constraint on spending. The U.S. financial system is in better shape than in 2008, in our view, with less leverage, greater liquidity, and higher loan quality. For these reasons, the market volatility that we have seen during the summer months reflects legitimate concern about recession, to a degree. With economic growth at such low levels, recession is a risk, and the resolution of public sector debt remains a political challenge in both the United States and Europe. On the bright side, the U.S. agreement has reduced the possibility of default for the coming year, and European leaders continue to generate new proposals to address the eurozone’s problems. Taking these risks into account, we consider it reasonable to expect that stocks and bonds can perform well in coming months. Of course, Putnam RetirementReady Funds remain positioned for their target-date objectives. The funds have little direct exposure to risky sovereign bonds, and most equity and fixed-income holdings have attractive characteristics, we believe. Corporations in general also have relatively low levels of debt and high levels of cash, and earnings could reach record highs this year. Given the valuation levels that many stocks have reached of late, we should not rule out the possibility of a rebound in coming months. Jeff, thanks for reviewing the funds today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the funds for the entire period. Portfolio composition is subject to review in accordance with each fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Each Putnam RetirementReady Fund has a different target date indicating when the fund’s investors expect to retire and begin withdrawing assets from their account. The dates range from 2015 to 2055 in five-year intervals, with the exception of Putnam Retirement Income Fund Lifestyle 1 (formerly Putnam RetirementReady Maturity Fund), which is designed for investors at or near retirement. The funds are generally weighted more heavily toward more aggressive, higher-risk investments when the target date of the fund is far off, and more conservative, lower-risk investments when the target date of the fund is near. This means that both the risk of your investment and your potential return are reduced as the target date of the particular fund approaches, although there can be no assurance that any one fund will have less 7 risk or more reward than any other fund. The principal value of the fund is not guaranteed at any time, including the targetdate. Of special interest During your fund’s fiscal year, Putnam RetirementReady Maturity Fund was renamed Putnam Retirement Income Fund Lifestyle 1 to better reflect the fund’s role in generating income for investors in retirement. There was no change in the fund’s investment strategy, asset allocation, or glidepath. Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since1987. In addition to Jeff, your funds are managed by Robert Kea, Joshua Kutin, and RobertSchoen. IN THE NEWS Lower corporate debt, higher profits, and record cash on hand are factors fueling a positive outlook for U.S. mergers and acquisitions, according to a recent study of the world’s 1,000 largest companies by KPMG International. Among the 338 U.S. companies in the survey, net debt is projected to decline 34% by June 2012, compared with a 19% decline projected for their global peers. Lower debt levels may enhance the ability of corporations to pursue acquisitions. U.S. corporations in general have also continued to report robust profits this year. Through August 9, of the 441 S&P 500 companies that had reported second-quarter earnings, 69.6% beat analyst estimates, according to Standard& Poor’s research. By the end of the first quarter, U.S. firms held nearly $2 trillion in cash on hand, which could be used to fund business expansion, dividends, stock buy-backs, or mergers and acquisitions. 8 Composition of the funds’ underlying investments Historically, each Putnam RetirementReady Fund invests, to varying degrees, in a variety of Putnam mutual funds. This section describes the goals and strategies of each of the underlying Putnam funds. For more information, please see the funds’ prospectus. Putnam Absolute Return 100, 300, 500, and 700 Funds Each fund pursues an “absolute return” strategy that seeks to earn a positive total return over a reasonable period of time (three years or more) regardless of market conditions or general market direction. The target return for each fund is the rate of inflation plus a number of basis points specified in the fund’s name. For example, the Absolute Return 500 Fund seeks to earn a total return of 500 basis points (or 5.00%) over the rate of inflation. The funds pursue their goals through portfolios that are structured to offer varying degrees of risk, expected volatility, and expected returns. Putnam Asset Allocation: BalancedPortfolio The fund’s portfolio is diversified across stocks and bonds in global markets and is designed for investors seeking a combination of growth and current income. The fund’s strategic equity allocation is 60% (the range is 45% to 75%), with the balance invested in bonds and money market instruments. The Portfolio Managers can adjust the allocations to growth- and value-style stocks and fixed-income sectors based on market conditions. Putnam Asset Allocation: Conservative Portfolio The fund’s globally diversified portfolio emphasizes bonds over stocks and is designed for investors who want to protect the value of their investment while receiving regular income and protection against inflation. The strategic fixed-income allocation is 70% (with a range of 55%to 85%), with the balance invested in stocks and money market instruments. The Portfolio Managers can adjust allocations based on market conditions. Putnam Asset Allocation: Equity Portfolio The fund’s portfolio invests mainly in stocks of companies worldwide and is designed for investors seeking long-term growth. The fund typically allocates approximately 75% of its assets to investments in U.S. companies and 25% of its assets to international companies, but allocations may vary. The Portfolio Managers can adjust allocations based on market conditions. Putnam Asset Allocation: Growth Portfolio The fund’s portfolio invests in U.S. and international stocks and bonds and is designed for investors seeking long-term growth with moderate risk. The fund’s strategic equity weighting is 80% (the range is 65% to 95%), with the balance invested in a range of fixed-income investments. The Portfolio Managers can adjust allocations based on market conditions. 9 Putnam Money Market Fund The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in instruments that are high quality and have short-term maturity. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Allocations by fund as of 7/31/11 Underlying Putnam Fund Putnam RetirementReady 2055 Fund Putnam RetirementReady 2050 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2040 Fund Putnam RetirementReady 2035 Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam Retirement Income Fund Lifestyle 1 Putnam Asset Allocation: Equity Portfolio 73.3% 73.2% 58.7% 40.9% 16.6% 0.0% 0.0% 0.0% 0.0% 0.0% Putnam Asset Allocation: Growth Portfolio 16.0% 16.0% 30.0% 47.0% 68.1% 68.1% 29.2% 0.0% 0.0% 0.0% Putnam Asset Allocation: Balanced Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 10.0% 40.1% 53.6% 25.1% 0.0% Putnam Asset Allocation: Conservative Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 5.0% 21.7% 34.0% Putnam Money Market Fund 0.5% 0.4% 0.4% 0.5% 1.2% 2.7% 3.4% 4.6% 5.9% 5.9% Putnam Absolute Return 700 Fund 7.5% 7.5% 7.5% 7.5% 8.0% 10.5% 13.4% 13.7% 8.7% 0.0% Putnam Absolute Return 500 Fund 2.2% 2.2% 2.2% 2.2% 3.6% 5.0% 6.0% 10.0% 20.0% 30.1% Putnam Absolute Return 300 Fund 0.0% 0.0% 0.0% 0.0% 0.0% 1.2% 4.4% 8.4% 12.6% 21.1% Putnam Absolute Return 100 Fund 0.5% 0.7% 1.2% 2.0% 2.5% 2.5% 3.6% 4.7% 6.0% 9.0% Percentages are based on market value. Portfolio composition will vary over time. Due to rounding, percentages may not equal 100%. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For themost recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by yourfund. Fund performance Total return for periods ended 7/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2055 Fund* Life of fund 8.53% 2.29% 8.03% 3.03% 8.03% 7.03% 8.16% 4.41% 8.40% 8.76% 2050 Fund† Life of fund 24.40% 17.24% 18.74% 18.74% 18.70% 18.70% 20.49% 16.27% 22.44% 26.30% Annual average 3.55 2.58 2.78 2.78 2.78 2.78 3.02 2.44 3.29 3.80 5 years 6.86 0.72 2.98 1.62 2.93 2.93 4.19 0.55 5.58 8.19 Annual average 1.34 0.14 0.59 0.32 0.58 0.58 0.82 0.11 1.09 1.59 3 years 7.11 0.95 4.79 2.35 4.73 4.73 5.52 1.83 6.34 7.90 Annual average 2.32 0.32 1.57 0.78 1.55 1.55 1.81 0.61 2.07 2.57 1 year 16.33 9.68 15.52 10.52 15.46 14.46 15.76 11.68 16.04 16.64 2045 Fund ‡ Life of fund 30.53% 23.02% 24.08% 24.08% 24.09% 24.09% 26.20% 21.78% 28.43% 32.72% Annual average 4.02 3.11 3.25 3.25 3.25 3.25 3.50 2.96 3.77 4.28 5 years 7.91 1.71 3.95 2.81 3.95 3.95 5.25 1.57 6.60 9.25 Annual average 1.53 0.34 0.78 0.56 0.78 0.78 1.03 0.31 1.29 1.79 3 years 7.67 1.49 5.29 2.83 5.29 5.29 6.04 2.33 6.87 8.46 Annual average 2.49 0.49 1.73 0.93 1.73 1.73 1.97 0.77 2.24 2.74 1 year 16.14 9.44 15.27 10.27 15.24 14.24 15.52 11.49 15.88 16.45 2040 Fund ‡ Life of fund 31.63% 24.06% 25.08% 25.08% 25.14% 25.14% 27.23% 22.78% 29.43% 33.81% Annual average 4.15 3.24 3.37 3.37 3.38 3.38 3.63 3.08 3.89 4.41 5 years 9.09 2.81 5.02 3.77 5.03 5.03 6.36 2.63 7.68 10.41 Annual average 1.76 0.56 0.98 0.74 0.99 0.99 1.24 0.52 1.49 2.00 3 years 8.90 2.64 6.43 3.81 6.42 6.42 7.24 3.49 8.02 9.68 Annual average 2.88 0.87 2.10 1.25 2.10 2.10 2.36 1.15 2.60 3.13 1 year 15.90 9.22 15.00 10.00 14.96 13.96 15.34 11.31 15.55 16.17 11 Fund performance Total return for periods ended 7/31/11 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2035 Fund Life of fund 31.54% 23.97% 25.08% 25.08% 25.14% 25.14% 27.17% 22.72% 29.20% 33.78% Annual average 4.14 3.23 3.37 3.37 3.38 3.38 3.62 3.08 3.87 4.40 5 years 10.12 3.79 6.09 4.77 6.07 6.07 7.38 3.62 8.75 11.50 Annual average 1.95 0.75 1.19 0.94 1.19 1.19 1.43 0.71 1.69 2.20 3 years 9.65 3.34 7.23 4.45 7.21 7.21 8.00 4.22 8.81 10.49 Annual average 3.12 1.10 2.35 1.46 2.35 2.35 2.60 1.39 2.85 3.38 1 year 15.23 8.63 14.35 9.35 14.37 13.37 14.62 10.60 14.91 15.48 2030 Fund Life of fund 31.51% 23.95% 24.96% 24.96% 24.93% 24.93% 27.08% 22.64% 29.23% 33.68% Annual average 4.14 3.23 3.35 3.35 3.35 3.35 3.61 3.07 3.87 4.39 5 years 11.04 4.65 6.88 5.50 6.87 6.87 8.23 4.44 9.57 12.37 Annual average 2.12 0.91 1.34 1.08 1.34 1.34 1.59 0.87 1.84 2.36 3 years 10.18 3.84 7.67 4.81 7.67 7.67 8.50 4.70 9.30 10.99 Annual average 3.28 1.26 2.49 1.58 2.49 2.49 2.76 1.54 3.01 3.54 1 year 14.08 7.50 13.20 8.20 13.20 12.20 13.48 9.52 13.73 14.35 2025 Fund Life of fund 30.04% 22.56% 23.58% 23.58% 23.60% 23.60% 25.69% 21.29% 27.82% 32.25% Annual average 3.96 3.06 3.18 3.18 3.19 3.19 3.44 2.90 3.70 4.22 5 years 10.80 4.43 6.68 5.28 6.71 6.71 8.03 4.24 9.39 12.19 Annual average 2.07 0.87 1.30 1.03 1.31 1.31 1.56 0.83 1.81 2.33 3 years 9.37 3.08 6.90 3.99 6.92 6.92 7.73 3.95 8.52 10.20 Annual average 3.03 1.02 2.25 1.31 2.26 2.26 2.51 1.30 2.76 3.29 1 year 12.30 5.88 11.47 6.47 11.46 10.46 11.76 7.87 12.01 12.65 2020 Fund Life of fund 26.41% 19.15% 20.16% 20.16% 20.14% 20.14% 22.21% 17.94% 24.34% 28.54% Annual average 3.53 2.63 2.76 2.76 2.75 2.75 3.01 2.47 3.28 3.79 5 years 10.19 3.85 6.13 4.66 6.12 6.12 7.48 3.72 8.79 11.55 Annual average 1.96 0.76 1.20 0.92 1.20 1.20 1.45 0.73 1.70 2.21 3 years 8.42 2.19 6.03 3.14 6.01 6.01 6.82 3.08 7.58 9.23 Annual average 2.73 0.72 1.97 1.04 1.96 1.96 2.22 1.02 2.47 2.99 1 year 10.30 3.97 9.46 4.46 9.43 8.43 9.74 5.90 10.04 10.60 2015 Fund Life of fund 22.60% 15.56% 16.51% 16.51% 16.55% 16.55% 18.60% 14.45% 20.57% 24.66% Annual average 3.06 2.16 2.29 2.29 2.29 2.29 2.56 2.02 2.81 3.32 5 years 9.56 3.27 5.48 3.94 5.51 5.51 6.89 3.15 8.10 10.92 Annual average 1.84 0.65 1.07 0.78 1.08 1.08 1.34 0.62 1.57 2.09 3 years 6.50 0.37 4.07 1.27 4.10 4.10 4.92 1.25 5.61 7.26 Annual average 2.12 0.12 1.34 0.42 1.35 1.35 1.61 0.41 1.84 2.36 1 year 8.09 1.88 7.27 2.27 7.29 6.29 7.53 3.76 7.80 8.32 12 Fund performance Total return for periods ended 7/31/11 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Retirement Income Fund Lifestyle 1 Life of fund 20.25% 15.44% 14.32% 14.32% 14.42% 14.42% 16.29% 12.51% 18.28% 22.28% Annual average 2.77 2.15 2.00 2.00 2.01 2.01 2.26 1.76 2.52 3.02 5 years 13.41 8.86 9.22 7.47 9.26 9.26 10.62 7.01 12.03 14.82 Annual average 2.55 1.71 1.78 1.45 1.79 1.79 2.04 1.36 2.30 2.80 3 years 9.25 4.88 6.82 3.92 6.82 6.82 7.64 4.15 8.45 10.05 Annual average 2.99 1.60 2.22 1.29 2.22 2.22 2.48 1.36 2.74 3.24 1 year 5.71 1.49 4.88 -0.12 4.92 3.92 5.19 1.81 5.46 5.95 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Effective June 16, 2011, the maximum sales charges for Retirement Income Fund Lifestyle 1 class A and M shares were lowered to 4.00% and 3.25%, respectively. Investors who purchased shares prior to this date received a lower after-sales-charge return. Class B share returns after the contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, these funds limited expenses, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. * The inception date of Putnam RetirementReady 2055 Fund is 11/30/10 for all share classes. † The inception date of Putnam RetirementReady 2050 Fund is 5/2/05 for all share classes. ‡ Because no class R shares of the fund were outstanding on 12/20/05 and 12/21/05, class R performance for the period from 12/19/05 to 12/21/05 is based on class A performance, adjusted for the applicable sales charge and the higher operating expenses for class R shares. Comparative index returns For periods ended 7/31/11 Barclays Capital U.S. S&P 500 Index Aggregate Bond Index Life of fund* 31.29% 41.85% Annual average 4.11 5.31 5 years 12.56 37.47 Annual average 2.39 6.57 3 years 9.02 22.66 Annual average 2.92 7.05 1 year 19.65 4.44 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Life-of-fund period begins at 11/1/04, the inception date of all Putnam RetirementReady Funds with the exception of the 2050 and 2055 Funds (inceptions: 5/2/05 and 11/30/10, respectively). 13 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $10,803 ($10,303 after contingent deferred sales charge) and $10,803 ($10,703 after contingent deferred sales charge). A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $10,441. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $10,840 and $10,876, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $11,874 and $11,870, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $11,627. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $12,244 and $12,630, respectively. See first page of performance section for performance calculation method. 14 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $12,408 and $12,409, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $12,178. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $12,843 and $13,272, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $12,508 and $12,514, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $12,278. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $12,943 and $13,381, respectively. See first page of performance section for performance calculation method. 15 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $12,508 and $12,514, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $12,272. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $12,920 and $13,378, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $12,496 and $12,493, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $12,264. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $12,923 and $13,368, respectively. See first page of performance section for performance calculation method. 16 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $12,358 and $12,360, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $12,129. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $12,782 and $13,225, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $12,016 and $12,014, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $11,794. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $12,434 and $12,854, respectively. See first page of performance section for performance calculation method. 17 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $11,651 and $11,655, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $11,445. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $12,057 and $12,466, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $11,432 and $11,442, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $11,251. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $11,828 and $12,228, respectively. See first page of performance section for performance calculation method. 18 Fund price and distribution information For the 12-month period ended 7/31/11 2055 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.654 $0.648 $0.648 $0.650 $0.652 $0.656 Long-term capital gains — Short-term capital gains 0.089 0.089 0.089 0.089 0.089 0.089 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 11/30/10* $10.00 $10.61 $10.00 $10.00 $10.00 $10.36 $10.00 $10.00 7/31/11 10.09 10.71 10.05 10.05 10.06 10.42 10.08 10.11 2050 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.935 $0.818 $0.856 $0.887 $0.914 $0.966 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/10 $11.88 $12.60 $11.77 $11.74 $11.79 $12.22 $11.77 $11.92 7/31/11 12.86 13.64 12.76 12.68 12.74 13.20 12.72 12.91 2045 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.980 $0.884 $0.918 $0.927 $0.962 $1.017 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/10 $13.24 $14.05 $12.34 $12.46 $13.01 $13.48 $13.52 $15.30 7/31/11 14.37 15.25 13.32 13.42 14.08 14.59 14.68 16.77 2040 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.877 $0.808 $0.804 $0.815 $0.863 $0.917 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/10 $14.23 $15.10 $13.38 $13.32 $13.53 $14.02 $14.57 $16.23 7/31/11 15.59 16.54 14.56 14.49 14.77 15.31 15.95 17.91 19 Fund price and distribution information For the 12-month period ended 7/31/11 cont. 2035 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.679 $0.590 $0.596 $0.605 $0.665 $0.718 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/10 $14.50 $15.38 $13.55 $13.57 $13.75 $14.25 $14.04 $16.53 7/31/11 16.01 16.99 14.89 14.91 15.14 15.69 15.45 18.35 2030 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.534 $0.435 $0.462 $0.458 $0.535 $0.574 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/10 $14.70 $15.60 $14.06 $14.11 $14.09 $14.60 $14.05 $16.53 7/31/11 16.22 17.21 15.47 15.50 15.52 16.08 15.43 18.31 2025 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.569 $0.455 $0.479 $0.501 $0.566 $0.611 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/10 $15.98 $16.95 $15.05 $15.11 $15.26 $15.81 $15.09 $16.05 7/31/11 17.36 18.42 16.31 16.35 16.54 17.14 16.32 17.45 2020 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.564 $0.442 $0.442 $0.484 $0.578 $0.605 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/10 $15.44 $16.38 $14.94 $14.99 $15.16 $15.71 $14.98 $17.01 7/31/11 16.45 17.45 15.90 15.95 16.14 16.73 15.89 18.19 20 Fund price and distribution information For the 12-month period ended 7/31/11 cont. 2015 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.587 $0.467 $0.449 $0.520 $0.585 $0.638 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/10 $16.22 $17.21 $15.78 $15.75 $15.96 $16.54 $15.77 $16.29 7/31/11 16.93 17.96 16.45 16.44 16.63 17.23 16.40 16.99 Retirement Income Fund Lifestyle 1 Distributions Class A Class B Class C Class M Class R Class Y Number 12 6 6 11 12 12 Income $0.465 $0.369 $0.366 $0.388 $0.427 $0.504 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/10 $15.87 $16.53† $15.90 $15.93 $15.91 $16.44† $15.87 $15.92 7/31/11 16.30 16.98 16.30 16.34 16.34 16.89 16.30 16.35 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate, if applicable, for class A and M shares do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares for all funds except Retirement Income Fund Lifestyle 1, for which the rates are 4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end taxforms. * Inception date of the fund. † Price reflects maximum sales charge effective 6/16/11. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2055 Fund * Life of fund 10.79% 4.42% 10.29% 5.29% 10.29% 9.29% 10.53% 6.69% 10.66% 11.02% 21 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/11 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2050 Fund † Life of fund 27.01% 19.70% 21.25% 21.25% 21.23% 21.23% 23.04% 18.74% 24.94% 28.94% Annual average 3.95 2.96 3.17 3.17 3.17 3.17 3.42 2.82 3.68 4.21 5 years 8.11 1.90 4.12 2.75 4.09 4.09 5.39 1.70 6.71 9.46 Annual average 1.57 0.38 0.81 0.54 0.80 0.80 1.06 0.34 1.31 1.82 3 years 7.31 1.14 4.91 2.47 4.89 4.89 5.68 1.98 6.46 8.11 Annual average 2.38 0.38 1.61 0.82 1.60 1.60 1.86 0.66 2.11 2.63 1 year 26.89 19.58 25.88 20.87 25.86 24.86 26.24 21.83 26.47 27.18 2045 Fund ‡ Life of fund 33.07% 25.42% 26.60% 26.60% 26.59% 26.59% 28.71% 24.21% 30.97% 35.25% Annual average 4.38 3.45 3.60 3.60 3.60 3.60 3.86 3.30 4.13 4.63 5 years 9.01 2.74 5.02 3.87 5.01 5.01 6.31 2.60 7.68 10.34 Annual average 1.74 0.54 0.98 0.76 0.98 0.98 1.23 0.51 1.49 1.99 3 years 7.74 1.54 5.37 2.91 5.36 5.36 6.13 2.41 6.96 8.51 Annual average 2.52 0.51 1.76 0.96 1.76 1.76 2.00 0.80 2.27 2.76 1 year 26.32 19.03 25.43 20.43 25.41 24.41 25.64 21.27 26.10 26.61 2040 Fund ‡ Life of fund 34.00% 26.29% 27.49% 27.49% 27.55% 27.55% 29.56% 25.02% 31.87% 36.21% Annual average 4.49 3.56 3.71 3.71 3.72 3.72 3.96 3.40 4.24 4.74 5 years 10.11 3.78 6.09 4.82 6.11 6.11 7.36 3.61 8.76 11.48 Annual average 1.94 0.74 1.19 0.95 1.19 1.19 1.43 0.71 1.69 2.20 3 years 8.87 2.61 6.45 3.83 6.48 6.48 7.21 3.45 8.06 9.67 Annual average 2.87 0.86 2.11 1.26 2.11 2.11 2.35 1.14 2.62 3.12 1 year 25.66 18.39 24.66 19.66 24.67 23.67 24.93 20.57 25.29 25.92 2035 Fund Life of fund 33.67% 25.99% 27.18% 27.18% 27.23% 27.23% 29.27% 24.75% 31.38% 35.89% Annual average 4.45 3.52 3.67 3.67 3.68 3.68 3.92 3.37 4.18 4.71 5 years 11.07 4.69 7.00 5.66 6.99 6.99 8.30 4.51 9.72 12.46 Annual average 2.12 0.92 1.36 1.11 1.36 1.36 1.61 0.89 1.87 2.38 3 years 9.52 3.22 7.08 4.31 7.06 7.06 7.86 4.08 8.72 10.31 Annual average 3.08 1.06 2.31 1.42 2.30 2.30 2.55 1.34 2.83 3.32 1 year 24.21 17.10 23.37 18.37 23.29 22.29 23.62 19.29 23.99 24.54 2030 Fund Life of fund 33.22% 25.55% 26.74% 26.74% 26.71% 26.71% 28.80% 24.30% 30.99% 35.43% Annual average 4.39 3.47 3.62 3.62 3.61 3.61 3.87 3.32 4.13 4.65 5 years 11.75 5.33 7.65 6.27 7.62 7.62 8.95 5.14 10.34 13.15 Annual average 2.25 1.04 1.49 1.22 1.48 1.48 1.73 1.01 1.99 2.50 3 years 9.72 3.41 7.31 4.45 7.29 7.29 8.08 4.30 8.91 10.58 Annual average 3.14 1.12 2.38 1.46 2.37 2.37 2.62 1.41 2.89 3.41 1 year 21.86 14.85 21.00 16.00 20.98 19.98 21.21 17.01 21.60 22.20 22 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/11 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2025 Fund Life of fund 31.31% 23.76% 24.87% 24.87% 24.89% 24.89% 26.99% 22.54% 29.15% 33.47% Annual average 4.17 3.25 3.39 3.39 3.39 3.39 3.65 3.09 3.91 4.42 5 years 11.27 4.87 7.13 5.73 7.16 7.16 8.49 4.70 9.89 12.62 Annual average 2.16 0.96 1.39 1.12 1.39 1.39 1.64 0.92 1.90 2.41 3 years 8.71 2.46 6.26 3.37 6.29 6.29 7.07 3.32 7.91 9.50 Annual average 2.82 0.81 2.04 1.11 2.05 2.05 2.30 1.09 2.57 3.07 1 year 18.52 11.72 17.63 12.63 17.59 16.59 17.93 13.80 18.27 18.79 2020 Fund Life of fund 27.18% 19.87% 20.99% 20.99% 21.04% 21.04% 23.05% 18.74% 25.20% 29.32% Annual average 3.67 2.75 2.90 2.90 2.90 2.90 3.16 2.61 3.43 3.93 5 years 10.36 4.01 6.32 4.85 6.38 6.38 7.68 3.91 9.02 11.76 Annual average 1.99 0.79 1.23 0.95 1.24 1.24 1.49 0.77 1.74 2.25 3 years 7.63 1.44 5.27 2.40 5.30 5.30 6.08 2.36 6.87 8.45 Annual average 2.48 0.48 1.73 0.79 1.74 1.74 1.99 0.78 2.24 2.74 1 year 14.84 8.24 13.95 8.95 14.05 13.05 14.26 10.27 14.63 15.13 2015 Fund Life of fund 23.04% 15.97% 17.08% 17.08% 17.05% 17.05% 19.09% 14.93% 21.08% 25.10% Annual average 3.16 2.25 2.39 2.39 2.39 2.39 2.65 2.11 2.91 3.41 5 years 9.62 3.32 5.60 4.06 5.56 5.56 6.96 3.22 8.20 10.99 Annual average 1.85 0.66 1.10 0.80 1.09 1.09 1.35 0.64 1.59 2.11 3 years 5.83 –0.26 3.48 0.70 3.45 3.45 4.29 0.64 4.98 6.61 Annual average 1.91 –0.09 1.15 0.23 1.14 1.14 1.41 0.21 1.63 2.16 1 year 11.15 4.73 10.38 5.38 10.34 9.34 10.62 6.71 10.93 11.44 Retirement Income Fund Lifestyle 1 Life of fund 20.44% 15.62% 14.60% 14.60% 14.70% 14.70% 16.48% 12.70% 18.48% 22.45% Annual average 2.83 2.20 2.06 2.06 2.08 2.08 2.31 1.81 2.58 3.08 5 years 13.81 9.27 9.65 7.90 9.69 9.69 11.00 7.39 12.41 15.24 Annual average 2.62 1.79 1.86 1.53 1.87 1.87 2.11 1.44 2.37 2.88 3 years 8.81 4.45 6.44 3.56 6.44 6.44 7.20 3.72 8.03 9.63 Annual average 2.85 1.46 2.10 1.17 2.10 2.10 2.34 1.22 2.61 3.11 1 year 7.31 3.03 6.50 1.50 6.52 5.52 6.76 3.27 7.07 7.54 * The inception date of Putnam RetirementReady 2055 Fund is 11/30/10 for all share classes. † The inception date of Putnam RetirementReady 2050 Fund is 5/2/05 for all share classes. ‡ Because no class R shares of the fund were outstanding on 12/20/05 and 12/21/05, class R performance for the period from 12/19/05 to 12/21/05 is based on class A performance, adjusted for the applicable sales charge and the higher operating expenses for class R shares. 23 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2055 Fund Estimated net expenses for the fiscal year ended7/31/10* 1.29% 2.04% 2.04% 1.79% 1.54% 1.04% Your fund’s estimated total annual operating expenses for the fiscal year ended 7/31/10 5.86% 6.61% 6.61% 6.36% 6.11% 5.61% Your fund’s annualized expense ratio for the six-month period ended 7/31/11† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2050 Fund Net expenses for the fiscal year ended 7/31/10* 1.29% 2.04% 2.04% 1.79% 1.54% 1.04% Your fund’s total annual operating expenses for the fiscal year ended 7/31/10 1.41% 2.16% 2.16% 1.91% 1.66% 1.16% Your fund’s annualized expense ratio for the six-month period ended 7/31/11† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2045 Fund Net expenses for the fiscal year ended 7/31/10* 1.27% 2.02% 2.02% 1.77% 1.52% 1.02% Your fund’s total annual operating expenses for the fiscal year ended 7/31/10 1.34% 2.09% 2.09% 1.84% 1.59% 1.09% Your fund’s annualized expense ratio for the six-month period ended 7/31/11† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2040 Fund Net expenses for the fiscal year ended 7/31/10* 1.24% 1.99% 1.99% 1.74% 1.49% 0.99% Your fund’s total annual operating expenses for the fiscal year ended 7/31/10 1.32% 2.07% 2.07% 1.82% 1.57% 1.07% Your fund’s annualized expense ratio for the six-month period ended 7/31/11† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2035 Fund Net expenses for the fiscal year ended 7/31/10* 1.21% 1.96% 1.96% 1.71% 1.46% 0.96% Your fund’s total annual operating expenses for the fiscal year ended 7/31/10 1.29% 2.04% 2.04% 1.79% 1.54% 1.04% Your fund’s annualized expense ratio for the six-month period ended 7/31/11† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% 24 Expense ratios cont. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2030 Fund Net expenses for the fiscal year ended 7/31/10* 1.17% 1.92% 1.92% 1.67% 1.42% 0.92% Your fund’s total annual operating expenses for the fiscal year ended 7/31/10 1.25% 2.00% 2.00% 1.75% 1.50% 1.00% Your fund’s annualized expense ratio for the six-month period ended 7/31/11† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2025 Fund Net expenses for the fiscal year ended 7/31/10* 1.13% 1.88% 1.88% 1.63% 1.38% 0.88% Your fund’s total annual operating expenses for the fiscal year ended 7/31/10 1.21% 1.96% 1.96% 1.71% 1.46% 0.96% Your fund’s annualized expense ratio for the six-month period ended 7/31/11† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2020 Fund Net expenses for the fiscal year ended 7/31/10* 1.08% 1.83% 1.83% 1.58% 1.33% 0.83% Your fund’s total annual operating expenses for the fiscal year ended 7/31/10 1.16% 1.91% 1.91% 1.66% 1.41% 0.91% Your fund’s annualized expense ratio for the six-month period ended 7/31/11† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2015 Fund Net expenses for the fiscal year ended 7/31/10* 1.04% 1.79% 1.79% 1.54% 1.29% 0.79% Your fund’s total annual operating expenses for the fiscal year ended 7/31/10 1.11% 1.86% 1.86% 1.61% 1.36% 0.86% Your fund’s annualized expense ratio for the six-month period ended 7/31/11† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam Retirement Income Fund Lifestyle 1 Net expenses for the fiscal year ended 7/31/10* 0.99% 1.74% 1.74% 1.24% 1.24% 0.74% Your fund’s total annual operating expenses for the fiscal year ended 7/31/10 1.06% 1.81% 1.81% 1.31% 1.31% 0.81% Your fund’s annualized expense ratio for the six-month period ended 7/31/11† 0.25% 1.00% 1.00% 0.69%‡ 0.50% 0.00% Fiscal year ended 7/31/10 expense information in this table differs from that shown in the financial highlights of this report because it includes fees and expenses of the underlying Putnam funds in which the fund invests. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to reimburse the fund for other expenses through 11/30/11. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Excludes the expense ratios of the underlying Putnam mutual funds. ‡ Six-month period ended 7/31/11 annualized expense ratio is a blended rate, which differs from the prospectus due to the 12b-1 rate change effective 6/16/11. 25 Expenses per $1,000 The first table in this section shows the expenses you would have paid on a $1,000 investment in each of the Putnam RetirementReady Funds from February 1, 2011, to July 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. You may use the information in this table to estimate the expenses that you paid over the period. Simply divide your account value by $1,000, and then multiply the result by the number in the first line (Expenses paid per $1,000) for the class of shares you own. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2055 Fund Expenses paid per $1,000*† $1.25 $4.98 $4.98 $3.74 $2.49 $— Ending value (after expenses) $1,012.00 $1,009.00 $1,009.00 $1,009.00 $1,011.00 $1,014.00 Putnam RetirementReady 2050 Fund Expenses paid per $1,000*† $1.25 $4.98 $4.98 $3.74 $2.49 $— Ending value (after expenses) $1,011.80 $1,008.70 $1,008.00 $1,009.50 $1,011.10 $1,013.30 Putnam RetirementReady 2045 Fund Expenses paid per $1,000*† $1.25 $4.98 $4.98 $3.74 $2.49 $— Ending value (after expenses) $1,012.70 $1,009.10 $1,009.00 $1,010.00 $1,011.70 $1,013.90 Putnam RetirementReady 2040 Fund Expenses paid per $1,000*† $1.25 $4.98 $4.98 $3.74 $2.49 $— Ending value (after expenses) $1,013.60 $1,009.70 $1,009.80 $1,011.60 $1,012.10 $1,014.70 Putnam RetirementReady 2035 Fund Expenses paid per $1,000*† $1.25 $4.99 $4.99 $3.74 $2.50 $— Ending value (after expenses) $1,014.60 $1,010.90 $1,010.80 $1,012.00 $1,013.10 $1,016.10 Putnam RetirementReady 2030 Fund Expenses paid per $1,000*† $1.25 $4.99 $4.99 $3.74 $2.50 $— Ending value (after expenses) $1,016.90 $1,012.40 $1,012.40 $1,013.70 $1,015.10 $1,017.80 Putnam RetirementReady 2025 Fund Expenses paid per $1,000*† $1.25 $5.00 $5.00 $3.75 $2.50 $— Ending value (after expenses) $1,018.80 $1,014.90 $1,014.90 $1,016.00 $1,016.80 $1,019.90 Putnam RetirementReady 2020 Fund Expenses paid per $1,000*† $1.25 $5.00 $5.00 $3.75 $2.50 $— Ending value (after expenses) $1,019.80 $1,016.00 $1,015.90 $1,017.70 $1,018.60 $1,021.30 Putnam RetirementReady 2015 Fund Expenses paid per $1,000*† $1.25 $5.00 $5.00 $3.75 $2.50 $— Ending value (after expenses) $1,019.30 $1,014.80 $1,015.40 $1,017.10 $1,018.00 $1,020.40 Putnam Retirement Income Fund Lifestyle 1 Expenses paid per $1,000*† $1.25 $4.99 $4.99 $3.45 $2.50 $— Ending value (after expenses) $1,016.90 $1,013.10 $1,013.00 $1,014.70 $1,015.70 $1,018.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of net assets for the six months ended 7/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 26 Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2055 Fund, 2050 Fund, 2045 Fund 2040 Fund, 2035 Fund, 2030 Fund 2025 Fund, 2020 Fund, 2015 Fund Expenses paid per $1,000*† $1.25 $5.01 $5.01 $3.76 $2.51 $— Ending value (after expenses) $1,023.55 $1,019.84 $1,019.84 $1,021.08 $1,022.32 $1,024.79 Putnam Retirement Income Fund Lifestyle 1 Expenses paid per $1,000*† $1.25 $5.01 $5.01 $3.46 $2.51 $— Ending value (after expenses) $1,023.55 $1,019.84 $1,019.84 $1,021.37 $1,022.32 $1,024.79 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of net assets for the six months ended 7/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 27 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares (4.00% for class A shares and 3.25% for class M shares of Retirement Income Fund Lifestyle 1). Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. MSCI EAFE Index (ND) is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 28 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2011. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and totalexpenses The Trustees considered your fund’s management fee schedule and considered that, although the fund pays no management fee to 29 Putnam Management, Putnam Management receives management fees from the underlying Putnam funds in which your fund invests. The Trustees noted that the fee schedule was consistent with the current fee schedules of other Putnam funds that pursued their objectives by investing substantially all of their assets in other Putnam funds, which have been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. The Trustees also reviewed the management fee schedules in effect for all Putnam funds (including the underlying Putnam funds in which your fund invests), including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included each fund’s percentile ranking for total expenses (excluding any applicable 12b-1 fee), which provides a general indication of a fund’s relative standing. In the custom peer group, each fund ranked in the following quintiles in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. Total expenses (quintile) Putnam RetirementReady 2055 Fund 3rd Putnam RetirementReady 2050 Fund 3rd Putnam RetirementReady 2045 Fund 3rd Putnam RetirementReady 2040 Fund 3rd Putnam RetirementReady 2035 Fund 3rd Putnam RetirementReady 2030 Fund 3rd Putnam RetirementReady 2025 Fund 3rd Putnam RetirementReady 2020 Fund 3rd Putnam RetirementReady 2015 Fund 3rd Putnam Retirement Income Fund Lifestyle 1* 3rd * Prior to June 16, 2011, the fund was known as Putnam RetirementReady Maturity Fund. 30 (Total expenses reflect the fees and expenses borne directly by the Putnam RetirementReady® Funds and the competitive funds included in the custom Lipper peer groups, as well as the underlying funds’ net fees and expenses, which the Putnam RetirementReady® Funds and the funds included in the custom Lipper peer groups bearindirectly.) In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available 31 to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of the Putnam RetirementReady ® Funds, the Trustees considered information about each fund’s performance relative to its internal benchmark for the one-year, three-year and five-year periods ended December 31, 2010. For each of the Putnam RetirementReady ® Funds (with the exception of Putnam RetirementReady ® 2055 Fund, which has not yet completed a full year of operation), the class A share gross return exceeded the internal benchmark return over the one-year period ended December 31, 2010, exceeded the internal benchmark return over the three-year period then ended (with the exception of Putnam RetirementReady®2015 and 2020 Funds, which lagged the benchmark over this period), and lagged the internal benchmark return over the five-year period then ended. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of futureresults.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with each fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed each fund’s investor servicing agreement with 32 Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of suchservices. 33 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The funds will file a complete schedule of their portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds’ Forms N-Q on the SEC’s website at www.sec.gov. In addition, the funds’ FormsN-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2011, Putnam employees had approximately $350,000,000 and the Trustees had approximately $74,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 34 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds’ financial statements. The fund’s portfolio lists all the funds’ investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how each fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds’ net investment gains or losses. This is done by first adding up each fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the funds’ net gain or loss for the fiscal year. Statement of changes in net assets shows how each fund’s net assets were affected by its net investment gain or loss, by distributions to shareholders, and by changes in the number of fund shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds’ investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 35 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam RetirementReady® Funds: In our opinion, the accompanying statements of assets and liabilities, including the portfolios, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam RetirementReady® Funds (the “funds”) at July 31, 2011, and the results of their operations, the changes in their net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the funds’ management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at July 31, 2011 by correspondence with the transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts September 15, 2011 36 The funds’ portfolios 7/31/11 Putnam RetirementReady 2055 Fund Shares Value Absolute Return Funds (10.3%)* Putnam Absolute Return 100 Fund (Class Y) 127 $1,318 Putnam Absolute Return 300 Fund (Class Y) — — Putnam Absolute Return 500 Fund (Class Y) 520 5,819 Putnam Absolute Return 700 Fund (Class Y) 1,696 19,831 Total Absolute Return Funds (cost $26,777) Asset Allocation Funds (89.3%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) — $— Putnam Asset Allocation: Conservative Portfolio (Class Y) — — Putnam Asset Allocation: Equity Portfolio (Class Y) 16,196 190,948 Putnam Asset Allocation: Growth Portfolio (Class Y) 3,286 41,923 Total Asset Allocation Funds (cost $233,562) Fixed Income Funds (0.4%)* Putnam Money Market Fund (Class A) 1,092 $1,092 Total Fixed Income Funds (cost $1,092) Total Investments (cost $261,431) * Percentages indicated are based on net assets of $260,846 Putnam RetirementReady 2050 Fund Shares Value Absolute Return Funds (10.6%)* Putnam Absolute Return 100 Fund (Class Y) 5,410 $56,158 Putnam Absolute Return 300 Fund (Class Y) — — Putnam Absolute Return 500 Fund (Class Y) 15,789 176,674 Putnam Absolute Return 700 Fund (Class Y) 51,478 601,780 Total Absolute Return Funds (cost $818,085) Asset Allocation Funds (89.0%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) — $— Putnam Asset Allocation: Conservative Portfolio (Class Y) — — Putnam Asset Allocation: Equity Portfolio (Class Y) 486,849 5,739,955 Putnam Asset Allocation: Growth Portfolio (Class Y) 99,108 1,264,617 Total Asset Allocation Funds (cost $7,000,225) Fixed Income Funds (0.5%)* Putnam Money Market Fund (Class A) 36,289 $36,289 Total Fixed Income Funds (cost $36,289) Total Investments (cost $7,854,599) * Percentages indicated are based on net assets of $7,873,995 37 The funds’ portfolios 7/31/11 cont. Putnam RetirementReady 2045 Fund Shares Value Absolute Return Funds (11.1%)* Putnam Absolute Return 100 Fund (Class Y) 18,869 $195,863 Putnam Absolute Return 300 Fund (Class Y) — — Putnam Absolute Return 500 Fund (Class Y) 32,123 359,457 Putnam Absolute Return 700 Fund (Class Y) 104,741 1,224,426 Total Absolute Return Funds (cost $1,737,963) Asset Allocation Funds (88.5%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) — $— Putnam Asset Allocation: Conservative Portfolio (Class Y) — — Putnam Asset Allocation: Equity Portfolio (Class Y) 794,418 9,366,189 Putnam Asset Allocation: Growth Portfolio (Class Y) 378,213 4,825,995 Total Asset Allocation Funds (cost $13,836,936) Fixed Income Funds (0.5%)* Putnam Money Market Fund (Class A) 74,660 $74,660 Total Fixed Income Funds (cost $74,660) Total Investments (cost $15,649,559) * Percentages indicated are based on net assets of $16,044,046 Putnam RetirementReady 2040 Fund Shares Value Absolute Return Funds (11.9%)* Putnam Absolute Return 100 Fund (Class Y) 48,544 $503,885 Putnam Absolute Return 300 Fund (Class Y) — — Putnam Absolute Return 500 Fund (Class Y) 49,586 554,867 Putnam Absolute Return 700 Fund (Class Y) 161,683 1,890,069 Total Absolute Return Funds (cost $2,884,302) Asset Allocation Funds (87.7%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) — $— Putnam Asset Allocation: Conservative Portfolio (Class Y) — — Putnam Asset Allocation: Equity Portfolio (Class Y) 853,662 10,064,680 Putnam Asset Allocation: Growth Portfolio (Class Y) 914,560 11,669,783 Total Asset Allocation Funds (cost $20,876,256) Fixed Income Funds (0.5%)* Putnam Money Market Fund (Class A) 115,282 $115,282 Total Fixed Income Funds (cost $115,282) Total Investments (cost $23,875,840) * Percentages indicated are based on net assets of $24,794,500 38 The funds’ portfolios 7/31/11 cont. Putnam RetirementReady 2035 Fund Shares Value Absolute Return Funds (14.3%)* Putnam Absolute Return 100 Fund (Class Y) 87,123 $904,340 Putnam Absolute Return 300 Fund (Class Y) — — Putnam Absolute Return 500 Fund (Class Y) 116,506 1,303,699 Putnam Absolute Return 700 Fund (Class Y) 247,633 2,894,827 Total Absolute Return Funds (cost $4,988,389) Asset Allocation Funds (84.4%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) — $— Putnam Asset Allocation: Conservative Portfolio (Class Y) — — Putnam Asset Allocation: Equity Portfolio (Class Y) 498,807 5,880,939 Putnam Asset Allocation: Growth Portfolio (Class Y) 1,900,203 24,246,587 Total Asset Allocation Funds (cost $28,010,184) Fixed Income Funds (1.3%)* Putnam Money Market Fund (Class A) 455,562 $455,562 Total Fixed Income Funds (cost $455,562) Total Investments (cost $33,454,135) * Percentages indicated are based on net assets of $35,679,284 Putnam RetirementReady 2030 Fund Shares Value Absolute Return Funds (19.4%)* Putnam Absolute Return 100 Fund (Class Y) 113,539 $1,178,533 Putnam Absolute Return 300 Fund (Class Y) 52,481 565,218 Putnam Absolute Return 500 Fund (Class Y) 210,876 2,359,702 Putnam Absolute Return 700 Fund (Class Y) 423,564 4,951,458 Total Absolute Return Funds (cost $8,866,653) Asset Allocation Funds (77.8%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) 416,845 $4,681,172 Putnam Asset Allocation: Conservative Portfolio (Class Y) — — Putnam Asset Allocation: Equity Portfolio (Class Y) — — Putnam Asset Allocation: Growth Portfolio (Class Y) 2,476,037 31,594,235 Total Asset Allocation Funds (cost $33,127,616) Fixed Income Funds (2.8%)* Putnam Money Market Fund (Class A) 1,300,024 $1,300,024 Total Fixed Income Funds (cost $1,300,024) Total Investments (cost $43,294,293) * Percentages indicated are based on net assets of $46,621,275 39 The funds’ portfolios 7/31/11 cont. Putnam RetirementReady 2025 Fund Shares Value Absolute Return Funds (27.6%)* Putnam Absolute Return 100 Fund (Class Y) 180,773 $1,876,429 Putnam Absolute Return 300 Fund (Class Y) 212,770 2,291,528 Putnam Absolute Return 500 Fund (Class Y) 279,793 3,130,883 Putnam Absolute Return 700 Fund (Class Y) 597,675 6,986,821 Total Absolute Return Funds (cost $14,014,017) Asset Allocation Funds (68.9%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) 1,843,739 $20,705,185 Putnam Asset Allocation: Conservative Portfolio (Class Y) — — Putnam Asset Allocation: Equity Portfolio (Class Y) — — Putnam Asset Allocation: Growth Portfolio (Class Y) 1,171,735 14,951,336 Total Asset Allocation Funds (cost $32,997,433) Fixed Income Funds (3.5%)* Putnam Money Market Fund (Class A) 1,802,238 $1,802,238 Total Fixed Income Funds (cost $1,802,238) Total Investments (cost $48,813,688) * Percentages indicated are based on net assets of $51,734,346 Putnam RetirementReady 2020 Fund Shares Value Absolute Return Funds (37.0%)* Putnam Absolute Return 100 Fund (Class Y) 222,294 $2,307,408 Putnam Absolute Return 300 Fund (Class Y) 382,574 4,120,325 Putnam Absolute Return 500 Fund (Class Y) 439,217 4,914,837 Putnam Absolute Return 700 Fund (Class Y) 575,516 6,727,782 Total Absolute Return Funds (cost $17,807,355) Asset Allocation Funds (58.4%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) 2,321,914 $26,075,092 Putnam Asset Allocation: Conservative Portfolio (Class Y) 261,225 2,463,355 Putnam Asset Allocation: Equity Portfolio (Class Y) — — Putnam Asset Allocation: Growth Portfolio (Class Y) — — Total Asset Allocation Funds (cost $26,821,496) Fixed Income Funds (4.7%)* Putnam Money Market Fund (Class A) 2,285,317 $2,285,317 Total Fixed Income Funds (cost $2,285,317) Total Investments (cost $46,914,168) 40 * Percentages indicated are based on net assets of $48,883,681 The funds’ portfolios 7/31/11 cont. Putnam RetirementReady 2015 Fund Shares Value Absolute Return Funds (47.4%)* Putnam Absolute Return 100 Fund (Class Y) 232,599 $2,414,382 Putnam Absolute Return 300 Fund (Class Y) 470,358 5,065,750 Putnam Absolute Return 500 Fund (Class Y) 720,077 8,057,659 Putnam Absolute Return 700 Fund (Class Y) 299,590 3,502,207 Total Absolute Return Funds (cost $18,772,354) Asset Allocation Funds (46.7%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) 889,398 $9,987,942 Putnam Asset Allocation: Conservative Portfolio (Class Y) 929,415 8,764,380 Putnam Asset Allocation: Equity Portfolio (Class Y) — — Putnam Asset Allocation: Growth Portfolio (Class Y) — — Total Asset Allocation Funds (cost $17,797,423) Fixed Income Funds (6.0%)* Putnam Money Market Fund (Class A) 2,395,647 $2,395,647 Total Fixed Income Funds (cost $2,395,647) Total Investments (cost $38,965,424) * Percentages indicated are based on net assets of $40,178,631 Putnam Retirement Income Fund Lifestyle 1 Shares Value Absolute Return Funds (60.0%)* Putnam Absolute Return 100 Fund (Class Y) 251,650 $2,612,128 Putnam Absolute Return 300 Fund (Class Y) 565,420 6,089,576 Putnam Absolute Return 500 Fund (Class Y) 779,063 8,717,716 Putnam Absolute Return 700 Fund (Class Y) — — Total Absolute Return Funds (cost $17,225,649) Asset Allocation Funds (34.1%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) — $— Putnam Asset Allocation: Conservative Portfolio (Class Y) 1,050,336 9,904,673 Putnam Asset Allocation: Equity Portfolio (Class Y) — — Putnam Asset Allocation: Growth Portfolio (Class Y) — — Total Asset Allocation Funds (cost $9,438,041) Fixed Income Funds (6.0%)* Putnam Money Market Fund (Class A) 1,729,325 $1,729,325 Total Fixed Income Funds (cost $1,729,325) Total Investments (cost $28,393,015) * Percentages indicated are based on net assets of $29,047,266 41 The funds’ portfolios 7/31/11 cont. Notes to the funds’ portfolio Unless noted otherwise, the notes to the funds’ portfolio are for the close of the funds’ reporting period, which ran from August 1, 2010 through July 31, 2011 (the reporting period). Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds’ investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds’ net assets as of the close of the reporting period: Investments in Securities Fund Level 1 Level 2 Level 3 Total Putnam RetirementReady 2055 Fund $260,931 $— $— $260,931 Putnam RetirementReady 2050 Fund 7,875,473 — — 7,875,473 Putnam RetirementReady 2045 Fund 16,046,590 — — 16,046,590 Putnam RetirementReady 2040 Fund 24,798,566 — — 24,798,566 Putnam RetirementReady 2035 Fund 35,685,954 — — 35,685,954 Putnam RetirementReady 2030 Fund 46,630,342 — — 46,630,342 Putnam RetirementReady 2025 Fund 51,744,420 — — 51,744,420 Putnam RetirementReady 2020 Fund 48,894,116 — — 48,894,116 Putnam RetirementReady 2015 Fund 40,187,967 — — 40,187,967 Putnam Retirement Income Fund Lifestyle 1 29,053,418 — — 29,053,418 The accompanying notes are an integral part of these financial statements. 42 Statements of assets and liabilities 7/31/11 Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement- Ready Ready Ready Ready Ready ASSETS 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 6) $260,931 $7,875,473 $16,046,590 $24,798,566 $35,685,954 Interest receivable — — 1 1 4 Receivable for shares of the fund sold 2,835 45,585 25,822 44,346 80,047 Receivable for investments sold 5,372 275,960 306,890 596,897 459,188 Unamortized offering costs (Note 1) 28,061 — Receivable from Manager (Note 2) 382 7,665 12,367 19,440 26,874 Total assets LIABILITIES Payable for shares of the fund repurchased 5,372 275,961 306,891 596,897 459,942 Payable for investments purchased 2,835 45,585 25,822 44,346 80,051 Payable for distribution fees (Note 2) 85 1,477 2,544 4,067 5,916 Payable for offering costs (Note 1) 28,061 — Other accrued expenses 382 7,665 12,367 19,440 26,874 Total liabilities Net assets REPRESENTED BY Paid-in-capital (unlimited shares authorized) (Notes 1 and 4) $258,803 $13,099,919 $25,552,591 $36,925,878 $52,902,195 Undistributed net investment income (Note 1) — 43,109 279,604 293,705 620,601 Accumulated net realized gain (loss) on investments (Note 1) 2,543 (5,289,907) (10,185,180) (13,347,809) (20,075,331) Net unrealized appreciation (depreciation) of investments (500) 20,874 397,031 922,726 2,231,819 Total — Representing net assets applicable to capital outstanding (Continued on next page) 43 Statements of assets and liabilities 7/31/11 cont. Putnam Putnam Putnam Putnam Putnam COMPUTATION OF Retirement- Retirement- Retirement- Retirement- Retirement- NET ASSET VALUE Ready Ready Ready Ready Ready AND OFFERING PRICE 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Computation of net asset value, offering price and redemption price Class A Net Assets $178,654 $4,196,071 $8,781,582 $11,819,081 $18,629,483 Number of shares outstanding 17,704 326,193 611,124 758,348 1,163,458 Net asset value and redemption price $10.09 $12.86 $14.37 $15.59 $16.01 Offering price per class A share (100/94.25 of Class A net asset value) * $10.71 $13.64 $15.25 $16.54 $16.99 Computation of net asset value and offering price Class B Net Assets $16,808 $119,245 $159,684 $434,442 $594,361 Number of shares outstanding 1,673 9,348 11,988 29,834 39,919 Net asset value and offering price *** $10.05 $12.76 $13.32 $14.56 $14.89 Computation of net asset value and offering price Class C Net Assets $14,622 $87,053 $40,605 $136,638 $278,897 Number of shares outstanding 1,456 6,864 3,025 9,429 18,707 Net asset value and offering price *** $10.05 **** $12.68 $13.42 $14.49 $14.91 Computation of net asset value, offering price and redemption price Class M Net Assets $11,925 $89,869 $8,957 $30,844 $75,292 Number of shares outstanding 1,185 7,052 636 2,089 4,972 Net asset value and redemption price $10.06 $12.74 $14.08 $14.77**** $15.14 Offering price per class M share (100/96.50 of Class M net asset value) * $10.42 $13.20 $14.59 $15.31 $15.69 Computation of net asset value, offering price and redemption price Class R Net Assets $10,836 $668,846 $1,012,229 $2,057,369 $2,361,044 Number of shares outstanding 1,075 52,594 68,970 128,973 152,791 Net asset value, offering price and redemption value $10.08 $12.72 $14.68 $15.95 $15.45 Computation of net asset value, offering price and redemption price Class Y Net Assets $28,001 $2,712,911 $6,040,989 $10,316,126 $13,740,207 Number of shares outstanding 2,771 210,091 360,239 576,042 748,722 Net asset value, offering price and redemption value $10.11 $12.91 $16.77 $17.91 $18.35 Cost of investments (Note 1) $261,431 $7,854,599 $15,649,559 $23,875,840 $33,454,135 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. *** Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. **** Net asset value may not recalculate due to rounding of fractional shares. 44 Statements of assets and liabilities 7/31/11 cont. Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement Ready Ready Ready Ready Income Fund ASSETS 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 6) $46,630,342 $51,744,420 $48,894,116 $40,187,967 $29,053,418 Interest receivable 11 15 20 19 15 Cash — 65 26 — 90 Receivable for shares of the fund sold 57,246 51,624 74,979 121,529 32,218 Receivable for investments sold 868,041 953,814 2,435,454 2,528,669 1,776,763 Receivable from Manager (Note 2) 34,778 39,440 37,765 32,645 20,409 Total assets LIABILITIES Payable for shares of the fund repurchased 867,775 953,745 2,435,454 2,528,669 1,776,763 Payable for investments purchased 57,523 51,708 74,998 121,549 32,233 Payable for distribution fees (Note 2) 9,067 10,139 10,462 9,335 6,242 Other accrued expenses 34,778 39,440 37,765 32,645 20,409 Total liabilities Net assets REPRESENTED BY Paid-in-capital (unlimited shares authorized) (Notes 1 and 4) $69,497,047 $78,808,678 $77,964,371 $64,767,525 $36,758,620 Undistributed net investment income (Note 1) 681,304 1,210,294 1,483,681 1,281,350 — Accumulated net realized loss on investments (Note 1) (26,893,125) (31,215,358) (32,544,319) (27,092,787) (8,371,757) Net unrealized appreciation of investments 3,336,049 2,930,732 1,979,948 1,222,543 660,403 Total — Representing net assets applicable to capital outstanding (Continued on next page) 45 Statements of assets and liabilities 7/31/11 cont. Putnam Putnam Putnam Putnam Putnam COMPUTATION OF Retirement- Retirement- Retirement- Retirement- Retirement NET ASSET VALUE Ready Ready Ready Ready Income Fund AND OFFERING PRICE 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Computation of net asset value, offering price and redemption price Class A Net Assets $26,432,429 $33,234,663 $33,512,609 $29,767,760 $21,074,731 Number of shares outstanding 1,630,122 1,914,898 2,037,305 1,758,686 1,292,870 Net asset value and redemption price $16.22 $17.36 $16.45 $16.93 $16.30 Offering price per class A share (100/94.25 of Class A net asset value) * $17.21 $18.42 $17.45 $17.96 Offering price per class A share (100/96.00 of Class A net asset value) ** $16.98 Computation of net asset value and offering price Class B Net Assets $1,015,323 $929,768 $808,212 $484,528 $205,899 Number of shares outstanding 65,637 56,998 50,826 29,448 12,632 Net asset value and offering price *** $15.47 $16.31 $15.90 $16.45 $16.30 Computation of net asset value and offering price Class C Net Assets $558,326 $517,084 $733,016 $668,400 $496,139 Number of shares outstanding 36,018 31,632 45,945 40,666 30,366 Net asset value and offering price *** $15.50 $16.35 $15.95 $16.44 $16.34 Computation of net asset value, offering price and redemption price Class M Net Assets $590,876 $162,563 $212,716 $328,755 $328,328 Number of shares outstanding 38,078 9,828 13,181 19,773 20,094 Net asset value and redemption price $15.52 $16.54 $16.14 $16.63 $16.34 Offering price per class M share (100/96.50 of Class M net asset value) * $16.08 $17.14 $16.73 $17.23 Offering price per class M share (100/96.75 of Class M net asset value) ** $16.89 Computation of net asset value, offering price and redemption price Class R Net Assets $3,367,349 $3,392,787 $3,171,602 $2,821,655 $1,400,063 Number of shares outstanding 218,209 207,848 199,567 172,025 85,918 Net asset value, offering price and redemption value $15.43 $16.32 $15.89 $16.40 $16.30 Computation of net asset value, offering price and redemption price Class Y Net Assets $14,656,972 $13,497,481 $10,445,526 $6,107,533 $5,542,106 Number of shares outstanding 800,696 773,700 574,276 359,466 338,976 Net asset value, offering price and redemption value $18.31 $17.45 $18.19 $16.99 $16.35 Cost of investments (Note 1) $43,294,293 $48,813,688 $46,914,168 $38,965,424 $28,393,015 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** On retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. *** Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 46 Statements of operations For the year ended 7/31/11* Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement- Ready Ready Ready Ready Ready INVESTMENT INCOME 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Income distributions from underlying Putnam Fund shares (Note 6) $1,706 $233,866 $470,334 $771,977 $1,226,774 EXPENSES (NOTE 2) Distribution fees — Class A (Note 2) 302 12,470 23,619 32,314 50,594 Distribution fees — Class B (Note 2) 104 1,129 1,337 3,924 5,345 Distribution fees — Class C (Note 2) 83 806 347 1,109 2,619 Distribution fees — Class M (Note 2) 56 567 56 178 489 Distribution fees — Class R (Note 2) 37 2,780 4,257 8,766 9,672 Audit fees 154 5,082 9,963 15,344 22,320 Reports to shareholder 199 3,859 3,530 5,542 4,495 Legal fees — 7,064 13,171 20,010 — Amortization of offering costs (Note 1) 56,585 — Other fees 72 1,692 1,711 2,029 647 Fees waived and reimbursed by Manager (Note 2) (57,010) (17,697) (28,375) (42,925) (27,462) Total expenses Net investment income Net realized gain (loss) on sale of underlying Putnam Fund shares (Notes 1 and 3) (202) 173,063 767,271 1,454,375 3,734,819 Capital gain distribution from underlying Putnam Fund shares 6,220 857,984 1,294,229 1,374,563 823,762 Net unrealized depreciation of underlying Putnam Fund shares during the period (500) (29,107) (162,313) (46,283) (692,395) Net gain on investments Net increase in net assets resulting from operations * Except for Putnam RetirementReady 2055 Fund, which is for the period 11/30/10 (commencement of operations) to 7/31/11. 47 Statements of operations For the year ended 7/31/11 cont. Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement Ready Ready Ready Ready Income Fund INVESTMENT INCOME 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Income distributions from underlying Putnam Fund shares (Note 6) $1,650,087 $1,926,573 $1,811,431 $1,463,168 $924,022 EXPENSES (NOTE 2) Distribution fees — Class A (Note 2) 69,840 89,665 93,455 85,975 51,727 Distribution fees — Class B (Note 2) 9,398 9,227 7,686 4,668 1,750 Distribution fees — Class C (Note 2) 4,823 4,187 5,529 6,484 3,606 Distribution fees — Class M (Note 2) 4,815 1,180 1,702 2,607 2,348 Distribution fees — Class R (Note 2) 14,845 14,354 12,940 13,013 5,511 Audit fees 28,819 32,950 31,753 27,551 14,532 Reports to shareholder 5,837 6,277 5,878 4,835 3,376 Other fees 792 833 755 638 609 Fees waived and reimbursed by Manager (Note 2) (35,448) (40,060) (38,386) (33,024) (18,517) Total expenses Net investment income Net realized gain on sale of underlying Putnam Fund shares (Notes 1 and 3) 4,897,234 5,088,248 4,527,086 2,730,125 970,233 Capital gain distribution from underlying Putnam Fund shares 11,092 24,519 36,485 43,314 51,762 Net unrealized depreciation of underlying Putnam Fund shares during the period (584,834) (766,771) (1,311,445) (671,800) (598,688) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 48 Statements of changes in net assets Putnam RetirementReady 2055 Fund — TOTAL INCREASE IN NET ASSETS For the period 11/30/10 (commencement of operations) to 7/31/11 Operations: Net investment income $1,124 Net realized gain on underlying Putnam Fund shares 6,018 Net unrealized depreciation on underlying Putnam Fund shares (500) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (659) Class B (648) Class C (648) Class M (650) Class R (652) Class Y (790) Net realized short-term gain on investments Class A (90) Class B (89) Class C (89) Class M (89) Class R (89) Class Y (106) Increase from capital share transactions (Note 4) 198,803 Total increase in net assets NET ASSETS Beginning of period (Note 5) 60,000 End of period $260,846 49 Statements of changes in net assets cont. Putnam RetirementReady 2050 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/11 Year ended 7/31/10 Operations: Net investment income $216,114 $431,329 Net realized gain on underlying Putnam Fund shares 1,031,047 1,910,358 Net unrealized depreciation on underlying Putnam Fund shares (29,107) (1,424,187) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (400,781) (688,626) Class B (6,168) (17,995) Class C (5,086) (7,290) Class M (4,954) (6,810) Class R (36,858) (48,127) Class Y (153,599) (290,816) Redemption fees (Note 1) — 1 Increase (decrease) from capital share transactions (Note 4) (188,850) 52,222 Total increase (decrease) in net assets NET ASSETS Beginning of period 7,452,237 7,542,178 End of period $7,873,995 $7,452,237 Undistributed net investment income, respectively, end of period $43,109 $31,261 50 Statements of changes in net assets cont. Putnam RetirementReady 2045 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/11 Year ended 7/31/10 Operations: Net investment income $440,718 $833,125 Net realized gain on underlying Putnam Fund shares 2,061,500 3,494,331 Net unrealized depreciation on underlying Putnam Fund shares (162,313) (2,457,271) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (654,768) (1,155,763) Class B (8,411) (17,327) Class C (2,242) (2,181) Class M (458) (609) Class R (54,157) (51,002) Class Y (320,414) (518,684) Redemption fees (Note 1) — 10 Increase (decrease) from capital share transactions (Note 4) 279,629 (624,911) Total increase (decrease) in net assets NET ASSETS Beginning of period 14,464,962 14,965,244 End of period $16,044,046 $14,464,962 Undistributed net investment income, respectively, end of period $279,604 $271,486 51 Statements of changes in net assets cont. Putnam RetirementReady 2040 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/11 Year ended 7/31/10 Operations: Net investment income $725,686 $1,140,734 Net realized gain on underlying Putnam Fund shares 2,828,938 5,000,194 Net unrealized depreciation on underlying Putnam Fund shares (46,283) (3,340,766) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (753,293) (1,394,071) Class B (21,843) (24,654) Class C (5,613) (5,411) Class M (1,219) (1,603) Class R (98,983) (77,668) Class Y (470,017) (713,145) Redemption fees (Note 1) — 11 Increase (decrease) from capital share transactions (Note 4) 1,302,788 (1,048,050) Total increase (decrease) in net assets NET ASSETS Beginning of period 21,334,339 21,798,768 End of period $24,794,500 $21,334,339 Undistributed net investment income, respectively, end of period $293,705 $274,325 52 Statements of changes in net assets cont. Putnam RetirementReady 2035 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/11 Year ended 7/31/10 Operations: Net investment income $1,158,055 $1,471,718 Net realized gain on underlying Putnam Fund shares 4,558,581 6,160,664 Net unrealized depreciation on underlying Putnam Fund shares (692,395) (3,463,905) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (905,812) (1,355,509) Class B (21,193) (30,397) Class C (10,110) (9,388) Class M (2,479) (3,952) Class R (82,718) (53,146) Class Y (495,426) (661,625) Increase (decrease) from capital share transactions (Note 4) 972,052 (2,355,348) Total increase (decrease) in net assets NET ASSETS Beginning of period 31,200,729 31,501,617 End of period $35,679,284 $31,200,729 Undistributed net investment income, respectively, end of period $620,601 $595,853 53 Statements of changes in net assets cont. Putnam RetirementReady 2030 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/11 Year ended 7/31/10 Operations: Net investment income $1,546,366 $1,639,397 Net realized gain on underlying Putnam Fund shares 4,908,326 7,684,844 Net unrealized depreciation on underlying Putnam Fund shares (584,834) (4,002,825) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (955,412) (1,192,342) Class B (25,893) (29,195) Class C (13,972) (7,151) Class M (18,912) (25,007) Class R (119,254) (30,249) Class Y (415,362) (477,445) Redemption fees (Note 1) — 135 Increase (decrease) from capital share transactions (Note 4) 2,532,812 (3,449,710) Total increase in net assets NET ASSETS Beginning of period 39,767,410 39,656,958 End of period $46,621,275 $39,767,410 Undistributed net investment income, respectively, end of period $681,304 $682,197 54 Statements of changes in net assets cont. Putnam RetirementReady 2025 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/11 Year ended 7/31/10 Operations: Net investment income $1,807,960 $1,849,300 Net realized gain on underlying Putnam Fund shares 5,112,767 9,345,330 Net unrealized depreciation on underlying Putnam Fund shares (766,771) (4,974,965) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (1,242,565) (1,173,037) Class B (26,834) (25,261) Class C (11,552) (6,633) Class M (4,744) (4,651) Class R (111,269) (41,632) Class Y (448,550) (468,166) Redemption fees (Note 1) — 277 Increase (decrease) from capital share transactions (Note 4) 853,118 (4,641,919) Total increase (decrease) in net assets NET ASSETS Beginning of year 46,572,786 46,714,143 End of year $51,734,346 $46,572,786 Undistributed net investment income, respectively, end of year $1,210,294 $1,242,527 55 Statements of changes in net assets cont. Putnam RetirementReady 2020 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/11 Year ended 7/31/10 Operations: Net investment income $1,690,119 $1,777,755 Net realized gain on underlying Putnam Fund shares 4,563,571 8,405,035 Net unrealized depreciation on underlying Putnam Fund shares (1,311,445) (4,311,421) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (1,319,857) (1,637,890) Class B (20,500) (30,097) Class C (12,532) (17,586) Class M (7,090) (9,130) Class R (119,643) (25,305) Class Y (316,238) (401,107) Redemption fees (Note 1) — 25 Increase (decrease) from capital share transactions (Note 4) 1,008,833 (5,071,928) Total increase (decrease) in net assets NET ASSETS Beginning of year 44,728,463 46,050,112 End of year $48,883,681 $44,728,463 Undistributed net investment income, respectively, end of year $1,483,681 $1,580,094 56 Statements of changes in net assets cont. Putnam RetirementReady 2015 Fund — TOTAL DECREASE IN NET ASSETS Year ended 7/31/11 Year ended 7/31/10 Operations: Net investment income $1,350,421 $1,832,874 Net realized gain on underlying Putnam Fund shares 2,773,439 9,587,142 Net unrealized depreciation on underlying Putnam Fund shares (671,800) (5,690,021) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (1,194,331) (2,171,818) Class B (12,913) (20,911) Class C (15,717) (18,779) Class M (10,530) (10,089) Class R (104,459) (57,709) Class Y (224,844) (292,539) Redemption fees (Note 1) — 104 Decrease from capital share transactions (Note 4) (2,074,053) (17,749,208) Total decrease in net assets NET ASSETS Beginning of period 40,363,418 54,954,372 End of period $40,178,631 $40,363,418 Undistributed net investment income, respectively, end of period $1,281,350 $1,481,918 57 Statements of changes in net assets cont. Putnam Retirement Income Fund Lifestyle 1 — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/11 Year ended 7/31/10 Operations: Net investment income $859,080 $413,553 Net realized gain on underlying Putnam Fund shares 1,021,995 2,723,349 Net unrealized depreciation on underlying Putnam Fund shares (598,688) (1,772,752) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (682,041) (318,697) Class B (4,742) (893) Class C (10,359) (1,727) Class M (7,949) (8,087) Class R (39,971) (2,606) Class Y (156,340) (101,222) Redemption fees (Note 1) — 1,272 Increase (decrease) from capital share transactions (Note 4) 15,170,951 (2,128,417) Total increase (decrease) in net assets NET ASSETS Beginning of period 13,495,330 14,691,557 End of period $29,047,266 $13,495,330 Undistributed net investment income, respectively, end of period $— $28,727 The accompanying notes are an integral part of these financial statements. 58 This page left blank intentionally. 59 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2055 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c,d (%) d (%) Class A July 31, 2011† — e .83 (.65) (.09) 8.53 * .17* (.01)* 101* Class B July 31, 2011† .12 .67 (.65) (.09) 8.03 * .67* 1.13* 101* Class C July 31, 2011† .16 .63 (.65) (.09) 8.03 * .67* 1.58* 101* Class M July 31, 2011† .21 .59 (.65) (.09) 8.16 * .50* 2.02* 101* Class R July 31, 2011† .23 .59 (.65) (.09) 8.40 * .33* 2.23* 101* Class Y July 31, 2011† .18 .68 (.66) (.09) 8.76 * — 1.73* 101* See page 80 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 60 61 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2050 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2011 .36 1.56 (.94) — — .25 2.84 72 July 31, 2010 .66 .90 (1.87) — — e .25 5.36 86 July 31, 2009 .07 (3.08) (.19) (.44) — e .35 .64 171 July 31, 2008 .21 (2.85) (.51) (2.20) — .35 1.13 151 July 31, 2007 .17 2.89 (.33) (.34) — e .34 .81 68 Class B July 31, 2011 .20 1.61 (.82) — — 1.00 1.56 72 July 31, 2010 .67 .79 (1.78) — — e 1.00 5.45 86 July 31, 2009 (.02) (3.05) (.09) (.44) — e 1.10 (.19) 171 July 31, 2008 .06 (2.83) (.36) (2.20) — 1.10 .31 151 July 31, 2007 .02 2.86 (.23) (.34) — e 1.09 .12 68 Class C July 31, 2011 .20 1.60 (.86) — — 1.00 1.61 72 July 31, 2010 .54 .92 (1.80) — — e 65 1.00 4.44 86 July 31, 2009 (.03) (3.05) (.10) (.44) — e 46 1.10 (.29) 171 July 31, 2008 .05 (2.81) (.46) (2.20) — 34 1.10 .29 151 July 31, 2007 (.10) 2.98 (.14) (.34) — e 16 1.09 (.44) 68 Class M July 31, 2011 .24 1.60 (.89) — — .75 1.85 72 July 31, 2010 .60 .89 (1.82) — — e 57 .75 4.92 86 July 31, 2009 — e (3.05) (.13) (.44) — e 43 .85 (.01) 171 July 31, 2008 .10 (2.83) (.45) (2.20) — 36 .85 .54 151 July 31, 2007 (.02) 2.96 (.22) (.34) — e 29 .84 (.11) 68 Class R July 31, 2011 .26 1.60 (.91) — — .50 2.08 72 July 31, 2010 .62 .91 (1.86) — — e .50 5.09 86 July 31, 2009 .02 (3.05) (.17) (.44) — e .60 .18 171 July 31, 2008 .13 (2.81) (.50) (2.20) — .60 .73 151 July 31, 2007 .08 2.92 (.31) (.34) — e 66 .59 .38 68 Class Y July 31, 2011 .32 1.64 (.97) — — — 2.48 72 July 31, 2010 .76 .84 (1.90) — — e — 6.11 86 July 31, 2009 .11 (3.12) (.22) (.44) — e .10 .95 171 July 31, 2008 .24 (2.85) (.56) (2.20) — .10 1.26 151 July 31, 2007 .19 2.92 (.35) (.34) — e .09 .90 68 See page 80 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 62 63 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2045 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2011 .40 1.71 (.98) — — .25 2.77 48 July 31, 2010 .70 1.02 (1.71) — — e .25 5.16 76 July 31, 2009 .09 (3.27) (.01) (.68) — e .35 .73 158 July 31, 2008 .26 (3.04) (.93) (5.58) — e .34 1.21 134 July 31, 2007 .25 3.64 (.44) (1.13) — e .33 .93 78 Class B July 31, 2011 .23 1.63 (.88) — — 1.00 1.76 48 July 31, 2010 .62 .90 (1.63) — — e 1.00 4.86 76 July 31, 2009 (.02) (3.10) — (.68) — e 1.10 (.14) 158 July 31, 2008 .09 (2.89) (.79) (5.58) — e 1.09 .45 134 July 31, 2007 .04 3.53 (.32) (1.13) — e 1.08 .16 78 Class C July 31, 2011 .24 1.64 (.92) — — 1.00 1.81 48 July 31, 2010 .54 1.00 (1.64) — — e 22 1.00 4.21 76 July 31, 2009 — e (3.15) — (.68) — e 13 1.10 .01 158 July 31, 2008 .08 (2.90) (.80) (5.58) — e 20 1.09 .40 134 July 31, 2007 .03 3.55 (.26) (1.13) — e 17 1.08 .12 78 Class M July 31, 2011 .28 1.72 (.93) — — $9 .75 2.01 48 July 31, 2010 .63 1.00 (1.65) — — e 6 .75 4.71 76 July 31, 2009 .02 (3.24) — (.68) — e 5 .85 .18 158 July 31, 2008 .02 (2.88) (.35) (5.58) .01 7 .84 .13 134 July 31, 2007 .14 3.52 (.26) (1.13) — e 1 .83 .54 78 Class R July 31, 2011 .35 1.77 (.96) — — .50 2.36 48 July 31, 2010 .61 1.10 (1.68) — — e .50 4.42 76 July 31, 2009 .05 (3.32) — (.68) — e .60 .37 158 July 31, 2008 .17 (3.06) (.93) (5.58) — .59 .82 134 July 31, 2007 .14 3.76 (.46) (1.13) — e .58 .52 78 Class Y July 31, 2011 .47 2.02 (1.02) — — — 2.82 48 July 31, 2010 .92 1.08 (1.75) — — e — 5.88 76 July 31, 2009 .13 (3.68) (.05) (.68) — e .10 .92 158 July 31, 2008 .31 (3.38) (1.01) (5.58) — e .09 1.29 134 July 31, 2007 .36 3.96 (.49) (1.13) — e .08 1.25 78 See page 80 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 64 65 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2040 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2011 .46 1.78 (.88) — — .25 2.98 45 July 31, 2010 .70 1.14 (1.53) — — e .25 4.84 75 July 31, 2009 .12 (3.18) (.04) (.48) — e .35 .93 158 July 31, 2008 .31 (3.06) (.93) (4.92) — e .34 1.44 134 July 31, 2007 .29 3.45 (.46) (1.19) — e .33 1.11 60 Class B July 31, 2011 .32 1.67 (.81) — — 1.00 2.21 45 July 31, 2010 .52 1.12 (1.43) — — e 1.00 3.83 75 July 31, 2009 .01 (3.03) — (.48) — e 1.10 .09 158 July 31, 2008 .10 (2.88) (.75) (4.92) — e 1.09 .50 134 July 31, 2007 .08 3.35 (.37) (1.19) — e 1.08 .30 60 Class C July 31, 2011 .27 1.70 (.80) — — 1.00 1.88 45 July 31, 2010 .47 1.16 (1.47) — — e 90 1.00 3.44 75 July 31, 2009 (.02) (2.99) — (.48) — e 38 1.10 (.14) 158 July 31, 2008 .11 (2.88) (.86) (4.92) — e 30 1.09 .57 134 July 31, 2007 .01 3.42 (.35) (1.19) — e 18 1.08 .05 60 Class M July 31, 2011 .31 1.75 (.82) — — .75 2.11 45 July 31, 2010 .50 1.19 (1.48) — — e 18 .75 3.58 75 July 31, 2009 .02 (3.04) — (.48) — e 15 .85 .13 158 July 31, 2008 .18 (2.92) (.76) (4.92) — e 9 .84 .88 134 July 31, 2007 .19 3.31 (.39) (1.19) — e 14 .83 .76 60 Class R July 31, 2011 .42 1.82 (.86) — — .50 2.63 45 July 31, 2010 .57 1.28 (1.51) — — e .50 3.86 75 July 31, 2009 .06 (3.23) (.01) (.48) — e .60 .46 158 July 31, 2008 .20 (3.06) (.94) (4.92) — e .59 .98 134 July 31, 2007 .20 3.55 (.45) (1.19) — e .58 .75 60 Class Y July 31, 2011 .53 2.07 (.92) — — — 2.99 45 July 31, 2010 .86 1.26 (1.57) — — e — 5.22 75 July 31, 2009 .15 (3.54) (.08) (.48) — e .10 1.05 158 July 31, 2008 .36 (3.38) (1.00) (4.92) — e .09 1.50 134 July 31, 2007 .40 3.74 (.51) (1.19) — e .08 1.39 60 See page 80 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 66 67 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2035 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2011 .52 1.67 (.68) — — .25 3.32 45 July 31, 2010 .62 1.23 (.97) — — e .25 4.29 65 July 31, 2009 .14 (3.00) (.06) (.48) — e .35 1.12 153 July 31, 2008 .34 (2.84) (.94) (4.67) — e .34 1.65 127 July 31, 2007 .33 3.17 (.49) (1.30) — e .33 1.30 58 Class B July 31, 2011 .35 1.58 (.59) — — 1.00 2.40 45 July 31, 2010 .51 1.13 (.89) — — e 1.00 3.74 65 July 31, 2009 .03 (2.82) — (.48) — e 1.10 .23 153 July 31, 2008 .16 (2.69) (.79) (4.67) — e 1.09 .85 127 July 31, 2007 .13 3.05 (.36) (1.30) — e 1.08 .55 58 Class C July 31, 2011 .34 1.60 (.60) — — 1.00 2.33 45 July 31, 2010 .42 1.21 (.89) — — e 1.00 3.08 65 July 31, 2009 .01 (2.80) — (.48) — e 1.10 .08 153 July 31, 2008 .15 (2.68) (.82) (4.67) — e 1.09 .78 127 July 31, 2007 .14 3.06 (.47) (1.30) — e 83 1.08 .58 58 Class M July 31, 2011 .37 1.63 (.61) — — .75 2.45 45 July 31, 2010 .51 1.17 (.90) — — e 65 .75 3.69 65 July 31, 2009 .07 (2.85) (.02) (.48) — e 58 .85 .63 153 July 31, 2008 .21 (2.72) (.83) (4.67) — e 53 .84 1.08 127 July 31, 2007 .18 3.09 (.39) (1.30) — e 63 .83 .74 58 Class R July 31, 2011 .41 1.67 (.67) — — .50 2.66 45 July 31, 2010 .45 1.31 (.94) — — e .50 3.21 65 July 31, 2009 .07 (2.89) (.05) (.48) — e .60 .61 153 July 31, 2008 .25 (2.74) (.93) (4.67) — e .59 1.28 127 July 31, 2007 .21 3.17 (.50) (1.30) — e .58 .83 58 Class Y July 31, 2011 .59 1.95 (.72) — — — 3.24 45 July 31, 2010 .79 1.34 (1.00) — — e — 4.78 65 July 31, 2009 .20 (3.36) (.10) (.48) — e .10 1.37 153 July 31, 2008 .41 (3.18) (1.01) (4.67) — e .09 1.77 127 July 31, 2007 .43 3.47 (.54) (1.30) — e .08 1.57 58 See page 80 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 68 69 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2030 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2011 .54 1.51 (.53) — — .25 3.39 43 July 31, 2010 .53 1.31 (.60) — — e .25 3.66 73 July 31, 2009 .17 (2.85) (.11) (.60) — e .35 1.33 148 July 31, 2008 .39 (2.70) (.94) (4.59) — e .34 1.93 122 July 31, 2007 .37 2.95 (.51) (1.25) — e .32 1.50 65 Class B July 31, 2011 .38 1.47 (.44) — — 1.00 2.48 43 July 31, 2010 .42 1.24 (.52) — — e 1.00 3.00 73 July 31, 2009 .05 (2.70) — e (.60) — e 1.10 .38 148 July 31, 2008 .20 (2.57) (.78) (4.59) — e 1.09 1.07 122 July 31, 2007 .18 2.85 (.37) (1.25) — e 1.07 .74 65 Class C July 31, 2011 .35 1.50 (.46) — — 1.00 2.30 43 July 31, 2010 .29 1.39 (.54) — — e 1.00 2.07 73 July 31, 2009 .03 (2.70) — e (.60) — e 1.10 .25 148 July 31, 2008 .20 (2.59) (.81) (4.59) — e 1.09 1.03 122 July 31, 2007 .11 2.93 (.21) (1.25) — e 90 1.07 .45 65 Class M July 31, 2011 .43 1.46 (.46) — — .75 2.80 43 July 31, 2010 .45 1.25 (.54) — — e .75 3.21 73 July 31, 2009 .08 (2.71) (.04) (.60) — e .85 .69 148 July 31, 2008 .27 (2.60) (.83) (4.59) — e .84 1.38 122 July 31, 2007 .25 2.86 (.46) (1.25) — e .82 1.04 65 Class R July 31, 2011 .46 1.46 (.54) — — .50 3.04 43 July 31, 2010 .29 1.45 (.58) — — e .50 2.09 73 July 31, 2009 .11 (2.72) (.09) (.60) — e .60 .94 148 July 31, 2008 .29 (2.57) (.94) (4.59) — e .59 1.57 122 July 31, 2007 .27 2.90 (.48) (1.25) — e .57 1.10 65 Class Y July 31, 2011 .62 1.73 (.57) — — — 3.42 43 July 31, 2010 .71 1.40 (.64) — — e — 4.32 73 July 31, 2009 .25 (3.18) (.15) (.60) — e .10 1.79 148 July 31, 2008 .47 (2.99) (1.01) (4.59) — e .09 2.09 122 July 31, 2007 .48 3.18 (.56) (1.25) — e .07 1.78 65 See page 80 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 70 71 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2025 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2011 .59 1.36 (.57) — — .25 3.46 50 July 31, 2010 .56 1.41 (.53) — — e .25 3.56 79 July 31, 2009 .26 (2.90) (.15) (.45) — e .35 1.95 139 July 31, 2008 .47 (2.68) (.97) (4.69) — e .34 2.18 118 July 31, 2007 .43 2.90 (.55) (1.43) — e .32 1.67 63 Class B July 31, 2011 .42 1.30 (.46) — — 1.00 2.64 50 July 31, 2010 .41 1.33 (.44) — — e 1.00 2.77 79 July 31, 2009 .14 (2.71) (.03) (.45) — e 1.10 1.09 139 July 31, 2008 .28 (2.53) (.81) (4.69) — e 1.09 1.40 118 July 31, 2007 .22 2.79 (.43) (1.43) — e 1.07 .90 63 Class C July 31, 2011 .38 1.34 (.48) — — 1.00 2.37 50 July 31, 2010 .36 1.39 (.45) — — e 1.00 2.43 79 July 31, 2009 .12 (2.70) (.03) (.45) — e 1.10 .95 139 July 31, 2008 .28 (2.53) (.83) (4.69) — e 1.09 1.39 118 July 31, 2007 .23 2.79 (.40) (1.43) — e 1.07 .91 63 Class M July 31, 2011 .45 1.33 (.50) — — .75 2.79 50 July 31, 2010 .48 1.33 (.50) — — e .75 3.18 79 July 31, 2009 .18 (2.74) — (.45) — e 94 .85 1.36 139 July 31, 2008 .34 (2.56) (.85) (4.69) — e .84 1.67 118 July 31, 2007 .29 2.80 (.43) (1.43) — e .82 1.16 63 Class R July 31, 2011 .49 1.31 (.57) — — .50 3.04 50 July 31, 2010 .45 1.38 (.51) — — e .50 3.01 79 July 31, 2009 .18 (2.73) (.14) (.45) — e .60 1.46 139 July 31, 2008 .34 (2.50) (.96) (4.69) — e .59 1.77 118 July 31, 2007 .33 2.83 (.55) (1.43) — e .57 1.31 63 Class Y July 31, 2011 .60 1.41 (.61) — — — 3.47 50 July 31, 2010 .67 1.34 (.57) — — e — 4.24 79 July 31, 2009 .34 (2.95) (.20) (.45) — e .10 2.48 139 July 31, 2008 .50 (2.67) (1.04) (4.69) — e .09 2.32 118 July 31, 2007 .51 2.89 (.60) (1.43) — e .07 1.96 63 See page 80 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 72 73 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2020 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2011 .54 1.03 (.56) — — .25 3.34 55 July 31, 2010 .54 1.30 (.66) — — e .25 3.54 84 July 31, 2009 .44 (2.73) (.23) (.23) — e .35 3.30 138 July 31, 2008 .52 (2.29) (.89) (3.37) — e .34 2.58 115 July 31, 2007 .46 2.23 (.56) (1.13) — e .32 1.99 56 Class B July 31, 2011 .39 1.01 (.44) — — 1.00 2.47 55 July 31, 2010 .42 1.25 (.57) — — e 1.00 2.87 84 July 31, 2009 .32 (2.60) (.11) (.23) — e 1.10 2.49 138 July 31, 2008 .33 (2.20) (.75) (3.37) — e 1.09 1.75 115 July 31, 2007 .28 2.18 (.45) (1.13) — e 1.07 1.23 56 Class C July 31, 2011 .33 1.07 (.44) — — 1.00 2.08 55 July 31, 2010 .41 1.27 (.59) — — e 1.00 2.75 84 July 31, 2009 .29 (2.59) (.12) (.23) — e 1.10 2.27 138 July 31, 2008 .33 (2.21) (.77) (3.37) — e 1.09 1.77 115 July 31, 2007 .27 2.20 (.38) (1.13) — e 1.07 1.16 56 Class M July 31, 2011 .46 1.00 (.48) — — .75 2.91 55 July 31, 2010 .46 1.27 (.59) — — e .75 3.08 84 July 31, 2009 .37 (2.62) (.06) (.23) — e .85 2.81 138 July 31, 2008 .39 (2.22) (.81) (3.37) — e .84 2.03 115 July 31, 2007 .33 2.20 (.47) (1.13) — e .82 1.44 56 Class R July 31, 2011 .48 1.01 (.58) — — .50 3.06 55 July 31, 2010 .43 1.31 (.63) — — e .50 2.89 84 July 31, 2009 .38 (2.63) (.22) (.23) — e .60 3.01 138 July 31, 2008 .40 (2.18) (.88) (3.37) — e .59 2.17 115 July 31, 2007 .39 2.20 (.53) (1.13) — e .57 1.69 56 Class Y July 31, 2011 .61 1.18 (.61) — — — 3.42 55 July 31, 2010 .69 1.37 (.70) — — e — 4.10 84 July 31, 2009 .55 (3.00) (.28) (.23) — e .10 3.72 138 July 31, 2008 .60 (2.49) (.96) (3.37) — e .09 2.76 115 July 31, 2007 .56 2.38 (.61) (1.13) — e .07 2.26 56 See page 80 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 74 75 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2015 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2011 .51 .79 (.59) — — .25 3.06 55 July 31, 2010 .52 1.17 (.72) — — e .25 3.25 90 July 31, 2009 .66 (2.84) (.50) (.21) — e .35 4.58 126 July 31, 2008 .66 (1.96) (.93) (2.24) — e .34 3.25 109 July 31, 2007 .58 1.67 (.58) (.94) — e .32 2.55 69 Class B July 31, 2011 .37 .77 (.47) — — 1.00 2.27 55 July 31, 2010 .39 1.13 (.62) — — e 1.00 2.51 90 July 31, 2009 .52 (2.73) (.33) (.21) — e 1.10 3.68 126 July 31, 2008 .49 (1.91) (.76) (2.24) — e 1.09 2.48 109 July 31, 2007 .40 1.63 (.48) (.94) — e 1.07 1.80 69 Class C July 31, 2011 .37 .77 (.45) — — 1.00 2.28 55 July 31, 2010 .32 1.21 (.66) — — e 1.00 2.04 90 July 31, 2009 .54 (2.76) (.38) (.21) — e 1.10 3.78 126 July 31, 2008 .48 (1.90) (.74) (2.24) — e 1.09 2.47 109 July 31, 2007 .39 1.62 (.42) (.94) — e 1.07 1.77 69 Class M July 31, 2011 .41 .78 (.52) — — .75 2.51 55 July 31, 2010 .41 1.18 (.65) — — e .75 2.56 90 July 31, 2009 .55 (2.74) (.36) (.21) — e .85 3.75 126 July 31, 2008 .52 (1.90) (.83) (2.24) — e .84 2.71 109 July 31, 2007 .46 1.63 (.46) (.94) — e .82 2.03 69 Class R July 31, 2011 .46 .76 (.59) — — .50 2.82 55 July 31, 2010 .41 1.20 (.72) — — e .50 2.63 90 July 31, 2009 .54 (2.71) (.49) (.21) — e .60 3.89 126 July 31, 2008 .57 (1.90) (.92) (2.24) — e .59 2.96 109 July 31, 2007 .49 1.66 (.53) (.94) — e .57 2.16 69 Class Y July 31, 2011 .55 .79 (.64) — — — 3.27 55 July 31, 2010 .58 1.16 (.76) — — e — 3.60 90 July 31, 2009 .76 (2.92) (.54) (.21) — e .10 5.14 126 July 31, 2008 .72 (1.97) (.99) (2.24) — e .09 3.47 109 July 31, 2007 .63 1.67 (.62) (.94) — e .07 2.78 69 See page 80 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 76 77 Financial highlights (For a common share outstanding throughout the period) Putnam Retirement Income Fund Lifestyle 1 INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2011 .51 .39 (.47) — — .25 3.16 38 July 31, 2010 .43 .96 (.44) — — e .25 2.71 136 July 31, 2009 .89 (1.93) (.89) — — e .35 6.43 137 July 31, 2008 .71 (1.28) (.78) (.82) — e .34 3.89 139 July 31, 2007 .66 .70 (.71) (.27) — e .33 3.45 62 Class B July 31, 2011 .39 .38 (.37) — — 1.00 2.43 38 July 31, 2010 .30 .99 (.33) — — e 42 1.00 1.91 136 July 31, 2009 .78 (1.93) (.79) — — e 42 1.10 5.61 137 July 31, 2008 .56 (1.28) (.62) (.82) — e 43 1.09 3.03 139 July 31, 2007 .52 .71 (.57) (.27) — e 1.08 2.70 62 Class C July 31, 2011 .41 .37 (.37) — — 1.00 2.50 38 July 31, 2010 .26 1.02 (.32) — — e 1.00 1.64 136 July 31, 2009 .83 (1.98) (.79) — — e 1.10 6.36 137 July 31, 2008 .57 (1.28) (.63) (.82) — e 1 1.09 3.14 139 July 31, 2007 .53 .69 (.54) (.27) — e 1 1.08 2.77 62 Class M July 31, 2011 .38 .44 (.39) — — .72 2.36 38 July 31, 2010 .35 .97 (.36) — — e .75 2.22 136 July 31, 2009 .94 (2.06) (.82) — — e .85 7.15 137 July 31, 2008 .62 (1.29) (.69) (.82) — e .84 3.54 139 July 31, 2007 .56 .71 (.57) (.27) — e 14 .83 2.94 62 Class R July 31, 2011 .52 .34 (.43) — — .50 3.22 38 July 31, 2010 .34 1.02 (.41) — — e .50 2.18 136 July 31, 2009 .84 (1.92) (.85) — — e 77 .60 6.10 137 July 31, 2008 .65 (1.28) (.73) (.82) — e .59 3.63 139 July 31, 2007 .62 .70 (.66) (.27) — e 81 .58 3.22 62 Class Y July 31, 2011 .52 .41 (.50) — — — 3.20 38 July 31, 2010 .49 .95 (.48) — — e — 3.13 136 July 31, 2009 .96 (1.98) (.92) — — e .10 6.81 137 July 31, 2008 .75 (1.28) (.82) (.82) — e .09 4.13 139 July 31, 2007 .71 .71 (.76) (.27) — e .08 3.70 62 See page 80 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 78 79 Financial highlights (Continued) * Not annualized. † For the period November 30, 2010 (commencement of operations) to July 31, 2011. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return does not reflect the effect of sales charges. c Expense ratios do not include expenses of the underlying funds. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses for the following periods reflect a reduction of the following based on each fund’s average net assets (Note 2): 7/31/11 7/31/10 7/31/09 7/31/08 7/31/07 Putnam RetirementReady 2055 Fund 23.04% N/A N/A N/A N/A Putnam RetirementReady 2050 Fund 0.22 0.13% 0.06% 0.05% 0.04% Putnam RetirementReady 2045 Fund 0.18 0.08 0.02 0.02 0.01 Putnam RetirementReady 2040 Fund 0.17 0.08 0.02 0.01 0.01 Putnam RetirementReady 2035 Fund 0.08 0.08 0.02 0.01 0.01 Putnam RetirementReady 2030 Fund 0.08 0.08 0.02 0.01 0.01 Putnam RetirementReady 2025 Fund 0.08 0.08 0.02 0.01 0.01 Putnam RetirementReady 2020 Fund 0.08 0.08 0.01 0.01 0.01 Putnam RetirementReady 2015 Fund 0.07 0.07 0.01 <0.01 0.01 Putnam Retirement Income Fund Lifestyle 1 0.07 0.25 0.01 <0.01 0.00 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 80 Notes to financial statements 7/31/11 Note 1: Significant accounting policies Each of Putnam RetirementReady® Funds: Putnam RetirementReady 2055 Fund, Putnam RetirementReady 2050 Fund, Putnam RetirementReady 2045 Fund, Putnam RetirementReady 2040 Fund, Putnam RetirementReady 2035 Fund, Putnam RetirementReady 2030 Fund, Putnam RetirementReady 2025 Fund, Putnam RetirementReady 2020 Fund, Putnam RetirementReady 2015 Fund, and Putnam Retirement Income Fund Lifestyle 1, which before June 16, 2011 was named Putnam RetirementReady Maturity Fund, (collectively the funds) is a diversified series of Putnam RetirementReady® Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end investment company. On November 5, 2010 Putnam RetirementReady 2010 Fund merged into Putnam Retirement Income Fund Lifestyle 1. On November 30, 2010 Putnam RetirementReady 2055 Fund began offering each class of shares as described below. Each fund, except the Putnam Retirement Income Fund Lifestyle 1, seeks capital appreciation and current income consistent with a decreasing emphasis on capital appreciation and an increasing emphasis on current income as it approaches its target date. The Putnam Retirement Income Fund Lifestyle 1 seeks as high a rate of current income as Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes is consistent with preservation of capital. Currently there are ten separate funds, of which nine have a target date specified by the calendar year in the name of each fund. The target dates are in five-year increments beginning with the year 2015. The tenth fund is named Putnam Retirement Income Fund Lifestyle 1. Amounts invested in each target date fund are allocated among underlying Putnam funds based on the fund’s target date. The target percentages for each target date fund gradually change over time based on the number of years that remain until the target date of the fund so that a fund’s asset allocation will become more conservative as the fund approaches its target date. The asset allocation of each target date fund is designed to provide an investment that Putnam Management believes is neither overly aggressive nor overly conservative for a typical investor planning to retire (or otherwise begin using the invested funds) in the target year. When a fund’s target percentages correspond to those of the Putnam Retirement Income Fund Lifestyle 1, which currently is expected to occur during the latter part of the target year, the fund will be merged into the Putnam Retirement Income Fund Lifestyle 1. These financial statements report on each fund which may invest in the following Putnam Funds: Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Absolute Return 500 Fund, Putnam Absolute Return 700 Fund, Putnam Asset Allocation: Balanced Portfolio, Putnam Asset Allocation: Conservative Portfolio, Putnam Asset Allocation: Equity Portfolio, Putnam Asset Allocation: Growth Portfolio and Putnam Money Market Fund (the underlying Putnam Funds), which are managed by Putnam Management. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. Each fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% (4.00% for Putnam Retirement Income Fund Lifestyle 1, effective June16, 2011) and 3.50% (3.25% for Putnam Retirement Income Fund Lifestyle 1, effective June 16, 2011), respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of each fund are borne pro-rata based on the relative net assets of each class to the total net assets of each fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only 81 with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if that fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, each fund enters into contracts that may include agreements to indemnify another party under given circumstances. Each fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against each fund. However, each fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by each fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from August 1, 2010 through July 31, 2011 for each fund except Putnam RetirementReady 2055 Fund, which is from November 30, 2010 to July 31, 2011. A) Security valuation The price of each fund’s shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1. The NAVs of the underlying Putnam Funds are determined based on the policies contained in each underlying Putnam Fund’s financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. B) Security transactions and related investment income Security transactions, which consist of shares of the underlying Putnam Funds, are recorded on the trade date (date the order to buy or sell is executed). Gains or losses from the sale of the underlying Putnam Funds are determined on the identified cost basis. Income and capital gain distributions from the underlying Putnam Funds are recorded on the ex-dividend date. C) Interfund lending Each fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the funds to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the funds did not utilize the program. D) Federal taxes It is the policy of each fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of each fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Each fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The funds did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Except Putnam RetirementReady 2055 Fund, each of the funds’ federal tax returns for the prior three fiscal years remain subject to examination by the Internal Revenue Service. At the close of the reporting period, the following funds had capital loss carryovers in the following amounts, which will expire on the following dates: Loss carryover Expiration Putnam RetirementReady 2050 Fund $5,152,330 July 31, 2018 Putnam RetirementReady 2045 Fund 9,995,400 July 31, 2018 Putnam RetirementReady 2040 Fund 13,088,789 July 31, 2018 Putnam RetirementReady 2035 Fund 19,940,257 July 31, 2018 Putnam RetirementReady 2030 Fund 26,893,103 July 31, 2018 82 Loss carryover Expiration Putnam RetirementReady 2025 Fund $31,215,338 July 31, 2018 Putnam RetirementReady 2020 Fund 32,544,319 July 31, 2018 Putnam RetirementReady 2015 Fund 27,092,778 July 31, 2018 At July 31, 2011, Putnam Retirement Income Fund Lifestyle 1 had a capital loss carryover of $8,371,732 available to the extent allowed by the Code to offset future net capital gain, if any. As a result of the November 5, 2010 merger, the fund acquired $11,626,268 in capital loss carryovers from Putnam RetirementReady 2010 Fund, which are subject to limitations imposed by the Code. Of this amount, capital loss carryovers of $4,944,177 attributable to the Putnam RetirementReady 2010 Fund are available to the extent allowed by the code to offset future net capital gain, if any. The amounts of the combined carryovers and the expiration dates as of July 31, 2011 are: Loss carryover Expiration $4,405,104 July 31, 2017 3,966,628 July 31, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, each fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. E) Distributions to shareholders Each fund normally distributes any net investment income and any realized capital gains, annually, except the Putnam Retirement Income Fund Lifestyle 1, which normally distributes any net investment income monthly and any net realized capital gains annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include the following temporary and/or permanent differences for the following funds: Differences during the period Putnam RetirementReady 2055 Fund losses on wash sale transactions, redesignation of taxable income, reclass of short term capital gain distributions from underlying Putnam Funds Putnam RetirementReady 2050 Fund losses on wash sale transactions, reclass of short term capital gain distributions from underlying Putnam Funds Putnam RetirementReady 2045 Fund losses on wash sale transactions, reclass of short term capital gain distributions from underlying Putnam Funds Putnam RetirementReady 2040 Fund losses on wash sale transactions, reclass of short term capital gain distributions from underlying Putnam Funds Putnam RetirementReady 2035 Fund losses on wash sale transactions, reclass of short term capital gain distributions from underlying Putnam Funds Putnam RetirementReady 2030 Fund losses on wash sale transactions, reclass of short term capital gain distributions from underlying Putnam Funds Putnam RetirementReady 2025 Fund losses on wash sale transactions, reclass of short term capital gain distributions from underlying PutnamFunds Putnam Retirement Income Fund Lifestyle 1 losses on wash sale transactions, reclass of short term capital gain distributions from underlying Putnam Funds, the write off of capital loss carryover due to limitations imposed under the code Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the funds reclassified the following amounts: 83 Accumulated Net Realized Gain/(Loss) Undistributed Net on Investment Investment Income Transactions Paid-in Capital Putnam RetirementReady 2055 Fund $2,923 $(2,923) $— Putnam RetirementReady 2050 Fund 403,180 (403,180) — Putnam RetirementReady 2045 Fund 607,850 (607,850) — Putnam RetirementReady 2040 Fund 644,662 (644,662) — Putnam RetirementReady 2035 Fund 384,431 (384,431) — Putnam RetirementReady 2030 Fund 1,546 (1,546) — Putnam RetirementReady 2025 Fund 5,321 (5,321) — Putnam RetirementReady 2020 Fund 9,328 (9,328) — Putnam RetirementReady 2015 Fund 11,805 (11,805) — Putnam Retirement Income Fund Lifestyle 1 18,899 7,437,576 (7,456,475) The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized Appreciation Unrealized (Depreciation) Net Unrealized Appreciation/ (Depreciation) Undistributed Ordinary Income Undistributed Short - term Gain Undistributed Long - term Gain Capital Loss Carryover Cost for Federal Income Tax Purposes Putnam RetirementReady 2055 Fund $1,322 $(3,429) $(2,107) $— $853 $3,297 $— $263,038 Putnam RetirementReady 2050 Fund 49,293 (165,996) (116,703) 43,106 — — (5,152,330) 7,992,176 Putnam RetirementReady 2045 Fund 376,135 (168,884) 207,251 279,605 — — (9,995,400) 15,839,339 Putnam RetirementReady 2040 Fund 875,508 (211,802) 663,706 293,707 — — (13,088,789) 24,134,860 Putnam RetirementReady 2035 Fund 2,254,079 (157,334) 2,096,745 620,598 — — (19,940,257) 33,589,209 Putnam RetirementReady 2030 Fund 3,420,347 (84,320) 3,336,027 681,299 — — (26,893,103) 43,294,315 Putnam RetirementReady 2025 Fund 3,021,069 (90,356) 2,930,713 1,210,294 — — (31,215,338) 48,813,707 Putnam RetirementReady 2020 Fund 2,062,853 (82,905) 1,979,948 1,483,683 — — (32,544,319) 46,914,168 Putnam RetirementReady 2015 Fund 1,283,788 (61,254) 1,222,534 1,281,357 — — (27,092,778) 38,965,433 Putnam Retirement Income Fund Lifestyle 1 713,495 (53,117) 660,378 — — — (8,371,732) 28,393,040 84 F) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. G) Offering costs The offering costs of $84,646 incurred by Putnam RetirementReady 2055 Fund are being fully amortized on a straight-line basis over a twelve-month period. Putnam RetirementReady 2055 Fund will reimburse Putnam Management for the payment of these expenses. Note 2: Management fee, administrative services and other transactions The funds do not pay a monthly management fee to Putnam Management. Putnam Management has contractually agreed from August 1, 2009 through November 30, 2011 to reimburse the funds for other expenses (not including brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds’ distribution plans). During the reporting period, each fund’s expenses were reduced by the following amounts as a result of this limit: Fees waived and reimbursed by the Manager Putnam RetirementReady 2055 Fund $57,010 Putnam RetirementReady 2050 Fund 17,697 Putnam RetirementReady 2045 Fund 28,375 Putnam RetirementReady 2040 Fund 42,925 Putnam RetirementReady 2035 Fund 27,462 Putnam RetirementReady 2030 Fund 35,448 Putnam RetirementReady 2025 Fund 40,060 Putnam RetirementReady 2020 Fund 38,386 Putnam RetirementReady 2015 Fund 33,024 Putnam Retirement Income Fund Lifestyle 1 18,517 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of each fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. Each fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the funds. The Plans provide for payments by each fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the funds at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% (0.50% for Putnam Retirement Income Fund Lifestyle 1, effective June 16, 2011) and 0.50% of the average net assets attributable to classA, classB, classC, classM, and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions from the sale of classA and classM shares, and received contingent deferred sales charges from redemptions of classB and classC shares, in the following amounts: Class A Net Class M Net Class B Class C Commissions Commissions CDSC CDSC Putnam RetirementReady 2055 Fund $2,604 $— $— $— Putnam RetirementReady 2050 Fund 803 43 245 — Putnam RetirementReady 2045 Fund 2,159 9 369 — Putnam RetirementReady 2040 Fund 5,535 48 734 — Putnam RetirementReady 2035 Fund 3,917 7 433 — Putnam RetirementReady 2030 Fund 14,394 31 764 41 85 Class A Net Class M Net Class B Class C Commissions Commissions CDSC CDSC Putnam RetirementReady 2025 Fund $4,200 $18 $1,495 $11 Putnam RetirementReady 2020 Fund 5,467 7 617 27 Putnam RetirementReady 2015 Fund 3,742 31 631 71 Putnam Retirement Income Fund 967 17 86 3 Lifestyle 1 Total A deferred sales charge of up to 1.00% and 0.65% (0.40% for Putnam Retirement Income Fund Lifestyle 1, effective June 16, 2011) is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of underlying Putnam Funds were as follows: Purchase cost Sale proceeds Putnam RetirementReady 2055 Fund $542,747 $281,113 Putnam RetirementReady 2050 Fund 6,189,434 5,911,568 Putnam RetirementReady 2045 Fund 8,677,358 7,703,113 Putnam RetirementReady 2040 Fund 13,158,802 11,106,171 Putnam RetirementReady 2035 Fund 17,579,459 16,141,813 Putnam RetirementReady 2030 Fund 22,488,615 19,945,963 Putnam RetirementReady 2025 Fund 27,304,148 26,463,258 Putnam RetirementReady 2020 Fund 28,743,248 27,792,558 Putnam RetirementReady 2015 Fund 24,141,594 26,384,440 Putnam Retirement Income Fund Lifestyle 1 10,316,163 14,157,364 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Putnam RetirementReady 2055 Fund For the period 11/30/10 (commencement of operations) to 7/31/11 Class A Shares Amount Shares sold 43,414 $440,988 Shares issued in connection with reinvestment of distributions 76 749 43,490 441,737 Shares repurchased (26,786) (275,126) Net increase 86 For the period 11/30/10 (commencement of operations) to 7/31/11 Class B Shares Amount Shares sold 599 $5,956 Shares issued in connection with reinvestment of distributions 75 737 674 6,693 Shares repurchased (1) (15) Net increase For the period 11/30/10 (commencement of operations) to 7/31/11 Class C Shares Amount Shares sold 381 $4,000 Shares issued in connection with reinvestment of distributions 75 737 456 4,737 Shares repurchased — — Net increase For the period 11/30/10 (commencement of operations) to 7/31/11 Class M Shares Amount Shares sold 110 $1,127 Shares issued in connection with reinvestment of distributions 75 739 185 1,866 Shares repurchased — — Net increase For the period 11/30/10 (commencement of operations) to 7/31/11 Class R Shares Amount Shares sold — $— Shares issued in connection with reinvestment of distributions 75 741 75 741 Shares repurchased — — Net increase 75 For the period 11/30/10 (commencement of operations) to 7/31/11 Class Y Shares Amount Shares sold 1,680 $17,274 Shares issued in connection with reinvestment of distributions 91 896 1,771 18,170 Shares repurchased — — Net increase At the close of the reporting period, a shareholder of record owned 51.9% of the outstanding shares of Putnam RetirementReady 2055 Fund. 87 Putnam RetirementReady 2050 Fund Year ended 7/31/11 Year ended 7/31/10 ClassA Shares Amount Shares Amount Shares sold 217,883 $2,784,421 188,093 $2,322,199 Shares issued in connection with reinvestment of distributions 31,641 396,457 57,285 682,266 249,524 3,180,878 245,378 3,004,465 Shares repurchased (334,589) (4,267,894) (253,470) (3,151,316) Net decrease Year ended 7/31/11 Year ended 7/31/10 ClassB Shares Amount Shares Amount Shares sold 2,689 $34,222 1,617 $19,387 Shares issued in connection with reinvestment of distributions 494 6,168 1,512 17,913 3,183 40,390 3,129 37,300 Shares repurchased (2,732) (35,524) (5,519) (66,010) Net increase (decrease) Year ended 7/31/11 Year ended 7/31/10 ClassC Shares Amount Shares Amount Shares sold 1,174 $14,940 1,897 $23,005 Shares issued in connection with reinvestment of distributions 410 5,086 617 7,290 1,584 20,026 2,514 30,295 Shares repurchased (292) (3,730) (719) (9,123) Net increase Year ended 7/31/11 Year ended 7/31/10 ClassM Shares Amount Shares Amount Shares sold 1,847 $23,545 775 $9,426 Shares issued in connection with reinvestment of distributions 398 4,954 575 6,810 2,245 28,499 1,350 16,236 Shares repurchased (51) (657) (5) (49) Net increase Year ended 7/31/11 Year ended 7/31/10 ClassR Shares Amount Shares Amount Shares sold 25,767 $328,152 16,394 $200,325 Shares issued in connection with reinvestment of distributions 2,972 36,858 4,075 48,127 28,739 365,010 20,469 248,452 Shares repurchased (10,689) (137,375) (7,100) (84,587) Net increase 88 Year ended 7/31/11 Year ended 7/31/10 ClassY Shares Amount Shares Amount Shares sold 81,177 $1,047,643 84,509 $1,008,422 Shares issued in connection with reinvestment of distributions 12,229 153,599 24,377 290,816 93,406 1,201,242 108,886 1,299,238 Shares repurchased (45,415) (579,715) (106,369) (1,272,679) Net increase At the close of the reporting period, a shareholder of record owned 7.9% of the outstanding shares of Putnam RetirementReady 2050 Fund. Putnam RetirementReady 2045 Fund Year ended 7/31/11 Year ended 7/31/10 ClassA Shares Amount Shares Amount Shares sold 184,437 $2,635,641 262,788 $3,576,571 Shares issued in connection with reinvestment of distributions 46,780 654,453 87,073 1,154,594 231,217 3,290,094 349,861 4,731,165 Shares repurchased (298,840) (4,276,976) (435,010) (5,942,608) Net decrease Year ended 7/31/11 Year ended 7/31/10 ClassB Shares Amount Shares Amount Shares sold 5,813 $78,051 1,622 $20,790 Shares issued in connection with reinvestment of distributions 646 8,411 1,396 17,327 6,459 86,462 3,018 38,117 Shares repurchased (4,121) (54,332) (4,496) (56,950) Net increase (decrease) Year ended 7/31/11 Year ended 7/31/10 ClassC Shares Amount Shares Amount Shares sold 1,061 $13,678 1,576 $21,003 Shares issued in connection with reinvestment of distributions 170 2,230 174 2,181 1,231 15,908 1,750 23,184 Shares repurchased (2) (25) (958) (13,153) Net increase Year ended 7/31/11 Year ended 7/31/10 ClassM Shares Amount Shares Amount Shares sold 163 $2,304 50 $635 Shares issued in connection with reinvestment of distributions 33 458 44 571 196 2,762 94 1,206 Shares repurchased (13) (191) (10) (130) Net increase 84 89 Year ended 7/31/11 Year ended 7/31/10 ClassR Shares Amount Shares Amount Shares sold 37,855 $559,616 28,352 $390,426 Shares issued in connection with reinvestment of distributions 3,785 54,157 3,761 51,002 41,640 613,773 32,113 441,428 Shares repurchased (20,294) (294,954) (9,360) (128,711) Net increase Year ended 7/31/11 Year ended 7/31/10 ClassY Shares Amount Shares Amount Shares sold 92,725 $1,542,875 96,033 $1,479,331 Shares issued in connection with reinvestment of distributions 19,607 319,601 33,901 518,684 112,332 1,862,476 129,934 1,998,015 Shares repurchased (58,556) (965,368) (113,533) (1,716,474) Net increase At the close of the reporting period, two shareholders of record owned 19.6% and 9.7%, respectively, of the outstanding shares of Putnam RetirementReady 2045 Fund. Putnam RetirementReady 2040 Fund Year ended 7/31/11 Year ended 7/31/10 ClassA Shares Amount Shares Amount Shares sold 264,520 $4,063,818 364,303 $5,313,444 Shares issued in connection with reinvestment of distributions 49,603 751,980 97,386 1,385,803 314,123 4,815,798 461,689 6,699,247 Shares repurchased (373,563) (5,799,114) (643,885) (9,350,065) Net decrease Year ended 7/31/11 Year ended 7/31/10 ClassB Shares Amount Shares Amount Shares sold 14,032 $198,807 4,089 $56,845 Shares issued in connection with reinvestment of distributions 1,523 21,676 1,834 24,654 15,555 220,483 5,923 81,499 Shares repurchased (5,010) (72,092) (3,814) (53,258) Net increase Year ended 7/31/11 Year ended 7/31/10 ClassC Shares Amount Shares Amount Shares sold 2,731 $39,828 3,793 $51,362 Shares issued in connection with reinvestment of distributions 395 5,589 405 5,411 3,126 45,417 4,198 56,773 Shares repurchased (481) (6,668) (276) (3,953) Net increase 90 Year ended 7/31/11 Year ended 7/31/10 ClassM Shares Amount Shares Amount Shares sold 976 $14,653 2,148 $31,103 Shares issued in connection with reinvestment of distributions 85 1,219 118 1,603 1,061 15,872 2,266 32,706 Shares repurchased (285) (4,219) (2,046) (28,467) Net increase Year ended 7/31/11 Year ended 7/31/10 ClassR Shares Amount Shares Amount Shares sold 62,019 $986,028 54,841 $816,781 Shares issued in connection with reinvestment of distributions 6,370 98,983 5,323 77,668 68,389 1,085,011 60,164 894,449 Shares repurchased (27,157) (426,585) (16,138) (238,346) Net increase Year ended 7/31/11 Year ended 7/31/10 ClassY Shares Amount Shares Amount Shares sold 158,183 $2,785,652 150,552 $2,475,916 Shares issued in connection with reinvestment of distributions 27,012 470,017 44,021 713,145 185,195 3,255,669 194,573 3,189,061 Shares repurchased (105,271) (1,826,784) (143,473) (2,327,696) Net increase At the close of the reporting period, two shareholders of record owned 24.0% and 8.6%, respectively, of the outstanding shares of Putnam RetirementReady 2040 Fund. Putnam RetirementReady 2035 Fund Year ended 7/31/11 Year ended 7/31/10 ClassA Shares Amount Shares Amount Shares sold 396,742 $6,139,849 432,123 $6,317,288 Shares issued in connection with reinvestment of distributions 58,051 903,862 93,629 1,353,870 454,793 7,043,711 525,752 7,671,158 Shares repurchased (574,306) (9,101,900) (741,666) (10,810,791) Net decrease Year ended 7/31/11 Year ended 7/31/10 ClassB Shares Amount Shares Amount Shares sold 15,782 $233,495 8,101 $113,909 Shares issued in connection with reinvestment of distributions 1,458 21,193 2,155 29,238 17,240 254,688 10,256 143,147 Shares repurchased (8,433) (125,495) (10,142) (137,873) Net increase 91 Year ended 7/31/11 Year ended 7/31/10 ClassC Shares Amount Shares Amount Shares sold 2,208 $32,525 7,165 $99,621 Shares issued in connection with reinvestment of distributions 694 10,099 691 9,388 2,902 42,624 7,856 109,009 Shares repurchased (1,281) (19,200) (579) (8,256) Net increase Year ended 7/31/11 Year ended 7/31/10 ClassM Shares Amount Shares Amount Shares sold 1,084 $16,381 217 $3,004 Shares issued in connection with reinvestment of distributions 168 2,479 287 3,952 1,252 18,860 504 6,956 Shares repurchased (1,019) (14,152) (248) (3,506) Net increase Year ended 7/31/11 Year ended 7/31/10 ClassR Shares Amount Shares Amount Shares sold 65,736 $1,006,390 85,081 $1,217,845 Shares issued in connection with reinvestment of distributions 5,496 82,718 3,791 53,146 71,232 1,089,108 88,872 1,270,991 Shares repurchased (9,498) (145,357) (45,900) (653,866) Net increase Year ended 7/31/11 Year ended 7/31/10 ClassY Shares Amount Shares Amount Shares sold 198,852 $3,599,592 156,616 $2,570,814 Shares issued in connection with reinvestment of distributions 27,802 495,426 40,220 661,625 226,654 4,095,018 196,836 3,232,439 Shares repurchased (119,438) (2,165,853) (196,121) (3,174,756) Net increase At the close of the reporting period, two shareholders of record owned 19.2% and 7.8%, respectively, of the outstanding shares of Putnam RetirementReady 2035 Fund. Putnam RetirementReady 2030 Fund Year ended 7/31/11 Year ended 7/31/10 ClassA Shares Amount Shares Amount Shares sold 586,573 $9,298,025 659,301 $9,645,017 Shares issued in connection with reinvestment of distributions 60,521 953,819 81,650 1,191,275 647,094 10,251,844 740,951 10,836,292 Shares repurchased (726,990) (11,673,053) (1,045,753) (15,234,379) Net decrease 92 Year ended 7/31/11 Year ended 7/31/10 ClassB Shares Amount Shares Amount Shares sold 17,631 $268,945 20,760 $288,671 Shares issued in connection with reinvestment of distributions 1,619 24,468 2,021 28,341 19,250 293,413 22,781 317,012 Shares repurchased (11,240) (172,286) (14,873) (206,923) Net increase Year ended 7/31/11 Year ended 7/31/10 ClassC Shares Amount Shares Amount Shares sold 9,268 $142,712 15,729 $225,737 Shares issued in connection with reinvestment of distributions 918 13,897 508 7,151 10,186 156,609 16,237 232,888 Shares repurchased (816) (12,613) (661) (9,357) Net increase Year ended 7/31/11 Year ended 7/31/10 ClassM Shares Amount Shares Amount Shares sold 3,913 $59,548 3,703 $51,817 Shares issued in connection with reinvestment of distributions 1,250 18,912 1,782 25,007 5,163 78,460 5,485 76,824 Shares repurchased (8,089) (125,622) (11,813) (166,942) Net decrease Year ended 7/31/11 Year ended 7/31/10 ClassR Shares Amount Shares Amount Shares sold 136,594 $2,094,359 98,881 $1,405,646 Shares issued in connection with reinvestment of distributions 7,934 119,254 2,165 30,249 144,528 2,213,613 101,046 1,435,895 Shares repurchased (59,785) (923,744) (12,742) (178,024) Net increase Year ended 7/31/11 Year ended 7/31/10 ClassY Shares Amount Shares Amount Shares sold 228,922 $4,110,421 212,750 $3,470,835 Shares issued in connection with reinvestment of distributions 23,374 415,362 29,148 477,445 252,296 4,525,783 241,898 3,948,280 Shares repurchased (116,960) (2,079,592) (278,189) (4,501,276) Net increase (decrease) At the close of the reporting period, two shareholders of record owned 14.5% and 10.7%, respectively, of the outstanding shares of Putnam RetirementReady 2030 Fund. 93 Putnam RetirementReady 2025 Fund Year ended 7/31/11 Year ended 7/31/10 ClassA Shares Amount Shares Amount Shares sold 679,508 $11,410,721 684,808 $10,829,468 Shares issued in connection with reinvestment of distributions 72,578 1,223,668 74,186 1,169,913 752,086 12,634,389 758,994 11,999,381 Shares repurchased (881,683) (15,102,759) (1,001,003) (15,849,212) Net decrease Year ended 7/31/11 Year ended 7/31/10 ClassB Shares Amount Shares Amount Shares sold 11,409 $184,514 13,216 $197,330 Shares issued in connection with reinvestment of distributions 1,641 26,127 1,653 24,680 13,050 210,641 14,869 222,010 Shares repurchased (15,436) (248,248) (12,021) (177,989) Net increase (decrease) Year ended 7/31/11 Year ended 7/31/10 ClassC Shares Amount Shares Amount Shares sold 10,733 $173,377 11,306 $170,843 Shares issued in connection with reinvestment of distributions 723 11,539 442 6,621 11,456 184,916 11,748 177,464 Shares repurchased (1,924) (30,817) (3,812) (56,622) Net increase Year ended 7/31/11 Year ended 7/31/10 ClassM Shares Amount Shares Amount Shares sold 2,251 $37,396 6,301 $94,305 Shares issued in connection with reinvestment of distributions 294 4,744 308 4,651 2,545 42,140 6,609 98,956 Shares repurchased (2,824) (45,766) (3,224) (47,684) Net increase (decrease) Year ended 7/31/11 Year ended 7/31/10 ClassR Shares Amount Shares Amount Shares sold 117,867 $1,895,897 58,898 $893,526 Shares issued in connection with reinvestment of distributions 6,998 111,130 2,790 41,632 124,865 2,007,027 61,688 935,158 Shares repurchased (34,045) (551,550) (24,311) (362,066) Net increase 94 Year ended 7/31/11 Year ended 7/31/10 ClassY Shares Amount Shares Amount Shares sold 206,851 $3,566,653 225,400 $3,554,580 Shares issued in connection with reinvestment of distributions 26,510 448,550 29,575 468,166 233,361 4,015,203 254,975 4,022,746 Shares repurchased (130,132) (2,262,058) (357,525) (5,604,061) Net increase (decrease) At the close of the reporting period, two shareholders of record owned 12.6% and 10.8%, respectively, of the outstanding shares of Putnam RetirementReady 2025 Fund. Putnam RetirementReady 2020 Fund Year ended 7/31/11 Year ended 7/31/10 ClassA Shares Amount Shares Amount Shares sold 867,868 $13,971,380 781,999 $11,997,621 Shares issued in connection with reinvestment of distributions 81,883 1,309,311 107,617 1,632,544 949,751 15,280,691 889,616 13,630,165 Shares repurchased (1,133,323) (18,454,240) (1,143,340) (17,559,079) Net decrease Year ended 7/31/11 Year ended 7/31/10 ClassB Shares Amount Shares Amount Shares sold 15,642 $242,977 17,836 $264,133 Shares issued in connection with reinvestment of distributions 1,296 20,109 2,007 29,608 16,938 263,086 19,843 293,741 Shares repurchased (12,631) (199,500) (23,861) (356,384) Net increase (decrease) Year ended 7/31/11 Year ended 7/31/10 ClassC Shares Amount Shares Amount Shares sold 21,299 $337,014 6,641 $98,269 Shares issued in connection with reinvestment of distributions 801 12,479 1,189 17,586 22,100 349,493 7,830 115,855 Shares repurchased (8,373) (129,143) (2,031) (30,180) Net increase Year ended 7/31/11 Year ended 7/31/10 ClassM Shares Amount Shares Amount Shares sold 2,106 $33,433 3,350 $50,582 Shares issued in connection with reinvestment of distributions 436 6,857 611 9,130 2,542 40,290 3,961 59,712 Shares repurchased (4,785) (76,626) (4,112) (61,936) Net decrease 95 Year ended 7/31/11 Year ended 7/31/10 ClassR Shares Amount Shares Amount Shares sold 184,795 $2,926,770 52,241 $785,876 Shares issued in connection with reinvestment of distributions 7,734 119,643 1,716 25,305 192,529 3,046,413 53,957 811,181 Shares repurchased (63,109) (999,470) (17,084) (255,470) Net increase Year ended 7/31/11 Year ended 7/31/10 ClassY Shares Amount Shares Amount Shares sold 167,943 $3,019,186 162,191 $2,740,089 Shares issued in connection with reinvestment of distributions 17,917 316,238 24,018 401,107 185,860 3,335,424 186,209 3,141,196 Shares repurchased (80,375) (1,447,585) (293,114) (4,860,729) Net increase (decrease) At the close of the reporting period, two shareholders of record owned 10.3% and 9.5%, respectively, of the outstanding shares of Putnam RetirementReady 2020 Fund. Putnam RetirementReady 2015 Fund Year ended 7/31/11 Year ended 7/31/10 ClassA Shares Amount Shares Amount Shares sold 776,123 $12,933,881 666,973 $10,770,576 Shares issued in connection with reinvestment of distributions 72,069 1,188,416 136,213 2,169,874 848,192 14,122,297 803,186 12,940,450 Shares repurchased (1,028,648) (17,320,026) (1,939,313) (31,068,030) Net decrease Year ended 7/31/11 Year ended 7/31/10 ClassB Shares Amount Shares Amount Shares sold 7,882 $130,319 9,775 $154,363 Shares issued in connection with reinvestment of distributions 795 12,807 1,329 20,696 8,677 143,126 11,104 175,059 Shares repurchased (8,840) (143,942) (18,317) (287,431) Net decrease Year ended 7/31/11 Year ended 7/31/10 ClassC Shares Amount Shares Amount Shares sold 19,837 $325,163 29,933 $461,973 Shares issued in connection with reinvestment of distributions 676 10,883 1,208 18,779 20,513 336,046 31,141 480,752 Shares repurchased (22,565) (368,922) (5,983) (93,250) Net increase (decrease) 96 Year ended 7/31/11 Year ended 7/31/10 ClassM Shares Amount Shares Amount Shares sold 11,587 $191,939 33,831 $537,361 Shares issued in connection with reinvestment of distributions 648 10,530 642 10,089 12,235 202,469 34,473 547,450 Shares repurchased (16,595) (273,219) (27,759) (445,378) Net increase (decrease) Year ended 7/31/11 Year ended 7/31/10 ClassR Shares Amount Shares Amount Shares sold 81,450 $1,333,779 93,428 $1,483,397 Shares issued in connection with reinvestment of distributions 6,529 104,459 3,718 57,709 87,979 1,438,238 97,146 1,541,106 Shares repurchased (43,479) (709,479) (26,481) (421,179) Net increase Year ended 7/31/11 Year ended 7/31/10 ClassY Shares Amount Shares Amount Shares sold 83,432 $1,412,705 121,104 $1,953,280 Shares issued in connection with reinvestment of distributions 13,241 218,882 18,307 292,539 96,673 1,631,587 139,411 2,245,819 Shares repurchased (67,277) (1,132,228) (209,914) (3,364,576) Net increase (decrease) At the close of the reporting period, three shareholders of record owned 15.7%, 7.9% and 5.7%, respectively, of the outstanding shares of Putnam RetirementReady 2015 Fund. Putnam Retirement Income Fund Lifestyle 1 Year ended 7/31/11 Year ended 7/31/10 ClassA Shares Amount Shares Amount Shares sold 338,498 $5,491,780 305,060 $4,789,097 Shares issued in connection with reinvestment of distributions 42,537 681,755 20,355 318,430 Shares issued in connection with the merger of Putnam RetirementReady 2010 Fund 932,080 15,192,189 — — 1,313,115 21,365,724 325,415 5,107,527 Shares repurchased (655,091) (10,652,298) (415,360) (6,536,553) Net increase (decrease) 97 Year ended 7/31/11 Year ended 7/31/10 ClassB Shares Amount Shares Amount Shares sold 2,852 $45,527 — $— Shares issued in connection with reinvestment of distributions 239 3,812 57 893 Shares issued in connection with the merger of Putnam RetirementReady 2010 Fund 8,578 139,970 — — 11,669 189,309 57 893 Shares repurchased (1,687) (27,429) (228) (3,600) Net increase (decrease) Year ended 7/31/11 Year ended 7/31/10 ClassC Shares Amount Shares Amount Shares sold 14,546 $238,632 5,793 $91,982 Shares issued in connection with reinvestment of distributions 641 10,296 110 1,727 Shares issued in connection with the merger of Putnam RetirementReady 2010 Fund 18,510 302,719 — — 33,697 551,647 5,903 93,709 Shares repurchased (12,020) (195,787) (5,732) (89,415) Net increase Year ended 7/31/11 Year ended 7/31/10 ClassM Shares Amount Shares Amount Shares sold 1,406 $22,886 3,345 $52,408 Shares issued in connection with reinvestment of distributions 495 7,937 516 8,087 Shares issued in connection with the merger of Putnam RetirementReady 2010 Fund 5,199 84,939 — — 7,100 115,762 3,861 60,495 Shares repurchased (6,793) (110,096) (10,416) (163,646) Net increase (decrease) Year ended 7/31/11 Year ended 7/31/10 ClassR Shares Amount Shares Amount Shares sold 52,083 $844,749 10,355 $164,130 Shares issued in connection with reinvestment of distributions 2,494 39,927 166 2,606 Shares issued in connection with the merger of Putnam RetirementReady 2010 Fund 57,602 938,569 — — 112,179 1,823,245 10,521 166,736 Shares repurchased (38,428) (621,184) (3,520) (56,118) Net increase 98 Year ended 7/31/11 Year ended 7/31/10 ClassY Shares Amount Shares Amount Shares sold 59,711 $971,688 47,532 $748,866 Shares issued in connection with reinvestment of distributions 9,716 156,340 6,451 101,222 Shares issued in connection with the merger of Putnam RetirementReady 2010 Fund 144,487 2,361,937 — — 213,914 3,489,965 53,983 850,088 Shares repurchased (46,453) (757,907) (99,015) (1,558,533) Net increase (decrease) At the close of the reporting period, three shareholders of record owned 11.0%, 9.8% and 6.2%, respectively, of the outstanding shares of Putnam Retirement Income Fund Lifestyle 1. At the close of the reporting period, Putnam Investments, LLC owned the following shares of each fund: Percentage of shares Value at Shares owned outstanding 7/31/11 Putnam RetirementReady 2055 Fund class A 1,076 6.10% $10,857 Putnam RetirementReady 2055 Fund class B 1,075 64.30% 10,804 Putnam RetirementReady 2055 Fund class C 1,075 73.83% 10,804 Putnam RetirementReady 2055 Fund class M 1,075 90.70% 10,815 Putnam RetirementReady 2055 Fund class R 1,075 100.00% 10,836 Putnam RetirementReady 2055 Fund class Y 1,076 38.80% 10,878 Putnam RetirementReady 2050 Fund class M 95 1.30% 1,210 Putnam RetirementReady 2045 Fund class C 7 0.20% $94 Putnam RetirementReady 2045 Fund class M 66 10.40% 929 Putnam RetirementReady 2040 Fund class M 7 0.30% 103 Note 5: Initial capitalization and offering of shares Putnam RetirementReady 2055 Fund was established as a series of the Trust on November 30, 2010. Prior to November 30, 2010, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued ClassA $10,000 1,000 ClassB $10,000 1,000 ClassC $10,000 1,000 ClassM $10,000 1,000 ClassR $10,000 1,000 ClassY $10,000 1,000 99 Note 6: Transactions with affiliated issuers Transactions during the period with companies in which the fund owned at least 5% or more of the outstanding voting securities, or a company which is under common ownership or control were as follows: Putnam RetirementReady 2055 Fund Purchase Sale Investment Affiliates cost proceeds income Value Putnam Absolute Return 100 Fund $2,725 $1,400 $4 $1,318 Putnam Absolute Return 300 Fund — Putnam Absolute Return 500 Fund 11,898 6,158 37 5,819 Putnam Absolute Return 700 Fund 40,545 21,005 167 19,831 Putnam Asset Allocation: Balanced Portfolio — Putnam Asset Allocation: Conservative Portfolio — Putnam Asset Allocation: Equity Portfolio 398,716 205,832 1,118 190,948 Putnam Asset Allocation: Growth Portfolio 85,875 44,822 380 41,923 Putnam Money Market Fund 2,988 1,896 — 1,092 Totals Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2050 Fund Purchase Sale Investment Affiliates cost proceeds income Value Putnam Absolute Return 100 Fund $53,927 $39,288 $774 $56,158 Putnam Absolute Return 300 Fund — Putnam Absolute Return 500 Fund 150,351 133,793 4,843 176,674 Putnam Absolute Return 700 Fund 522,755 470,121 21,662 601,780 Putnam Asset Allocation: Balanced Portfolio — Putnam Asset Allocation: Conservative Portfolio — Putnam Asset Allocation: Equity Portfolio 4,575,040 4,309,648 154,146 5,739,955 Putnam Asset Allocation: Growth Portfolio 834,164 912,666 52,425 1,264,617 Putnam Money Market Fund 53,197 46,052 16 36,289 Totals Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2045 Fund Purchase Sale Investment Affiliates cost proceeds income Value Putnam Absolute Return 100 Fund $141,078 $79,554 $2,513 $195,863 Putnam Absolute Return 300 Fund — Putnam Absolute Return 500 Fund 217,509 169,400 9,169 359,457 Putnam Absolute Return 700 Fund 737,070 580,693 41,014 1,224,426 Putnam Asset Allocation: Balanced Portfolio — Putnam Asset Allocation: Conservative Portfolio — Putnam Asset Allocation: Equity Portfolio 5,028,782 4,793,990 232,380 9,366,189 Putnam Asset Allocation: Growth Portfolio 2,473,991 2,016,454 185,233 4,825,995 Putnam Money Market Fund 78,928 63,022 25 74,660 Totals Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2040 Fund Purchase Sale Investment Affiliates cost proceeds income Value Putnam Absolute Return 100 Fund $336,396 $189,962 $6,441 $503,885 Putnam Absolute Return 300 Fund — Putnam Absolute Return 500 Fund 331,508 237,706 14,100 554,867 Putnam Absolute Return 700 Fund 1,124,312 816,153 63,069 1,890,069 Putnam Asset Allocation: Balanced Portfolio — Putnam Asset Allocation: Conservative Portfolio — Putnam Asset Allocation: Equity Portfolio 5,548,425 5,230,002 246,403 10,064,680 Putnam Asset Allocation: Growth Portfolio 5,696,527 4,538,852 441,927 11,669,783 Putnam Money Market Fund 121,634 93,496 37 115,282 Totals Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2035 Fund Purchase Sale Investment Affiliates cost proceeds income Value Putnam Absolute Return 100 Fund $506,172 $332,285 $11,726 $904,340 Putnam Absolute Return 300 Fund — Putnam Absolute Return 500 Fund 868,072 524,506 33,610 1,303,699 Putnam Absolute Return 700 Fund 1,652,786 1,177,836 98,001 2,894,827 Putnam Asset Allocation: Balanced Portfolio — Putnam Asset Allocation: Conservative Portfolio — Putnam Asset Allocation: Equity Portfolio 3,188,926 4,623,308 146,832 5,880,939 Putnam Asset Allocation: Growth Portfolio 10,946,169 9,246,480 936,468 24,246,587 Putnam Money Market Fund 417,334 237,398 137 455,562 Totals Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2030 Fund Purchase Sale Investment Affiliates cost proceeds income Value Putnam Absolute Return 100 Fund $662,294 $419,509 $15,169 $1,178,533 Putnam Absolute Return 300 Fund 425,767 196,418 16,264 565,218 Putnam Absolute Return 500 Fund 1,446,546 908,580 60,363 2,359,702 Putnam Absolute Return 700 Fund 2,878,925 1,908,208 166,326 4,951,458 Putnam Asset Allocation: Balanced Portfolio 2,804,796 1,668,045 186,233 4,681,172 Putnam Asset Allocation: Conservative Portfolio — Putnam Asset Allocation: Equity Portfolio 79,566 1,619,332 — — Putnam Asset Allocation: Growth Portfolio 13,238,724 12,659,056 1,205,307 31,594,235 Putnam Money Market Fund 951,997 566,815 425 1,300,024 Totals Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2025 Fund Purchase Sale Investment Affiliates cost proceeds income Value Putnam Absolute Return 100 Fund $1,100,080 $727,491 $25,840 $1,876,429 Putnam Absolute Return 300 Fund 1,580,546 879,880 70,551 2,291,528 Putnam Absolute Return 500 Fund 1,745,879 1,322,405 85,703 3,130,883 Putnam Absolute Return 700 Fund 3,899,205 2,972,906 251,145 6,986,821 Putnam Asset Allocation: Balanced Portfolio 11,272,790 8,363,356 880,308 20,705,185 Putnam Asset Allocation: Conservative Portfolio — Putnam Asset Allocation: Equity Portfolio — Putnam Asset Allocation: Growth Portfolio 6,559,944 11,371,206 612,428 14,951,336 Putnam Money Market Fund 1,145,704 826,014 598 1,802,238 Totals Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2020 Fund Purchase Sale Investment Affiliates cost proceeds income Value Putnam Absolute Return 100 Fund $1,466,547 $1,090,007 $32,736 $2,307,408 Putnam Absolute Return 300 Fund 2,840,942 1,937,431 130,661 4,120,325 Putnam Absolute Return 500 Fund 3,322,841 2,493,736 138,567 4,914,837 Putnam Absolute Return 700 Fund 4,026,678 3,491,069 249,081 6,727,782 Putnam Asset Allocation: Balanced Portfolio 13,145,929 13,414,855 1,160,622 26,075,092 Putnam Asset Allocation: Conservative Portfolio 2,158,494 1,150,262 99,269 2,463,355 Putnam Asset Allocation: Equity Portfolio — Putnam Asset Allocation: Growth Portfolio 198,367 3,005,069 — — Putnam Money Market Fund 1,583,450 1,210,129 495 2,285,317 Totals Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2015 Fund Purchase Sale Investment Affiliates cost proceeds income Value Putnam Absolute Return 100 Fund $1,435,245 $1,294,676 $35,901 $2,414,382 Putnam Absolute Return 300 Fund 3,225,965 2,711,938 168,433 5,065,750 Putnam Absolute Return 500 Fund 5,402,787 4,675,836 238,153 8,057,659 Putnam Absolute Return 700 Fund 1,910,912 2,582,753 135,933 3,502,207 Putnam Asset Allocation: Balanced Portfolio 5,114,941 8,967,682 493,435 9,987,942 Putnam Asset Allocation: Conservative Portfolio 5,496,287 4,744,643 390,678 8,764,380 Putnam Asset Allocation: Equity Portfolio — Putnam Asset Allocation: Growth Portfolio — Putnam Money Market Fund 1,555,457 1,406,912 635 2,395,647 Totals Market values are shown for those securities affiliated at period end. Putnam Retirement Income Fund Lifestyle 1 Purchase Sale Investment Affiliates cost proceeds income Value Putnam Absolute Return 100 Fund $945,951 $1,198,855 $40,676 $2,612,128 Putnam Absolute Return 300 Fund 2,215,831 2,803,711 211,296 6,089,576 Putnam Absolute Return 500 Fund 3,119,209 4,330,457 268,623 8,717,716 Putnam Absolute Return 700 Fund — Putnam Asset Allocation: Balanced Portfolio — Putnam Asset Allocation: Conservative Portfolio 3,341,051 4,959,097 403,095 9,904,673 Putnam Asset Allocation: Equity Portfolio — Putnam Asset Allocation: Growth Portfolio — Putnam Money Market Fund 694,121 865,244 332 1,729,325 Totals Market values are shown for those securities affiliated at period end. Note 7: Acquisition of Putnam RetirementReady 2010 Fund On November 8, 2010, Putnam Retirement Income Fund Lifestyle 1 issued 932,080, 8,578, 18,510, 5,199, 57,602 and 144,487 class A, class B, class C, class M, class R and class Y shares, respectively, for 990,361, 9,336, 20,437, 5,624, 62,930, and 145,283 class A, class B, class C, class M, class R and class Y shares of Putnam RetirementReady 2010 Fund to acquire that fund’s net assets in a tax-free exchange. The purpose of the transaction, which was to contemplated by the funds’ prospectus, was to combine two Putnam funds with substantially similar investment objectives and investment strategies into a single Putnam fund with a larger asset base and therefore potentially lower expenses for fund shareholders. The investment portfolio of Putnam RetirementReady 2010 Fund, with a fair value of $19,025,161 and an identified cost of $18,067,646 at November 5, 2010, was the principal asset acquired by Putnam Retirement Income Fund Lifestyle 1. The net assets of Putnam Retirement Income Fund Lifestyle 1 and Putnam RetirementReady 2010 Fund on November 5, 2010, were $13,900,864 and $19,020,323, respectively. On November 5, 2010, Putnam RetirementReady 2010 Fund had undistributed net investment loss of $5,304, accumulated net realized (loss) of $11,649,678 and unrealized appreciation of $957,515. The aggregate net assets of Putnam Retirement Income Fund Lifestyle 1 immediately following the acquisition were $32,921,187. Assuming the acquisition had been completed on August 1, 2010, the fund’s pro forma results of operations for the reporting period are as follows: Net investment Income $909,517 Net gain (loss) on investments $939,533 Net increase (decrease) in net assets resulting from operations $1,849,050 Because the combined investment portfolios have been managed as a single portfolio since the acquisition was completed, it is not practicable to separate the amounts of revenue and earnings of Putnam RetirementReady 2010 Fund that have been included in Putnam Retirement Income Fund Lifestyle 1’s statement of operations for the current fiscal period. Note 8: Market and credit risk In the normal course of business, the underlying Putnam Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The underlying Putnam Funds may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions willdefault. Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. Each fund designated the following percentages of ordinary income distributions as qualifying for the dividends received deduction for corporations: Qualifying % Putnam RetirementReady 2055 Fund 8.95% Putnam RetirementReady 2050 Fund 7.33 Putnam RetirementReady 2045 Fund 8.31 Putnam RetirementReady 2040 Fund 9.90 Putnam RetirementReady 2035 Fund 13.01 Putnam RetirementReady 2030 Fund 15.62 Putnam RetirementReady 2025 Fund 12.79 Putnam RetirementReady 2020 Fund 10.13 Putnam RetirementReady 2015 Fund 8.22 Putnam Retirement Income Fund Lifestyle 1 5.46 For its tax year ended July 31, 2011, each fund hereby designates the following percentages, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates: Qualifying % Putnam RetirementReady 2055 Fund 25.36% Putnam RetirementReady 2050 Fund 19.86 Putnam RetirementReady 2045 Fund 20.59 Putnam RetirementReady 2040 Fund 21.84 Putnam RetirementReady 2035 Fund 24.19 Putnam RetirementReady 2030 Fund 25.10 Putnam RetirementReady 2025 Fund 19.83 Putnam RetirementReady 2020 Fund 15.09 Putnam RetirementReady 2015 Fund 12.36 Putnam Retirement Income Fund Lifestyle 1 8.21 Shareholder meeting results (Unaudited) February 11, 2011 meeting A proposal to approve an amendment to the following fund’s fundamental investment restriction with respect to the acquisition of voting securities of any issuer were approved as follows: Votes Votes Broker for against Abstentions non-votes Putnam RetirementReady 2050 Fund 308,204 33,424 44,435 — Putnam RetirementReady 2045 Fund 645,339 13,796 34,803 — Putnam RetirementReady 2040 Fund 952,179 3,295 78,393 — All tabulations are rounded to the nearest whole number. About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, a Born 1955 a strategic consultant to domestic energy firms and direct domestic exploration Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke and production College and member of the Investment Committee for the company; UniSource college’s endowment. Former Chair and current board Energy Corporation, member of Girls Incorporated of Metro Denver. Member of an Arizona utility; CVR the Finance Committee, The Children’s Hospital of Denver. Energy, a petroleum refiner and fertilizer manufacturer; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chair of Mutual Fund Directors Forum. Chair Emeritus Trustee since 1994, of the Board of Trustees of Mount Holyoke College. Vice Chair from 2005 Director of the Adirondack Land Trust and Trustee of the to 2011, and Chair Nature Conservancy’s Adirondack Chapter. since 2011 Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnson’s Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman from 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and to 2011 Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of England’s largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2011, there were 106 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin’ Brands (2008– Manager of Trustee Relations, Putnam 2010); Senior Financial Analyst, Old Mutual Asset Investments and Putnam Management Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager John A. Hill Robert R. Leveille Putnam Investment Paul L. Joskow Vice President and Management, LLC Kenneth R. Leibler Chief Compliance Officer One Post Office Square Robert E. Patterson Boston, MA 02109 George Putnam, III Mark C. Trenchard Robert L. Reynolds Vice President and Investment Sub-Manager W. Thomas Stephens BSA Compliance Officer Putnam Investments Limited 57–59 St James’s Street Officers Robert T. Burns London, England SW1A 1LD Robert L. Reynolds Vice President and President Chief Legal Officer Marketing Services Putnam Retail Management Jonathan S. Horwitz James P. Pappas One Post Office Square Executive Vice President, Vice President Boston, MA 02109 Principal Executive Officer, Treasurer and Judith Cohen Custodian Compliance Liaison Vice President, Clerk and State Street Bank Assistant Treasurer and Trust Company Steven D. Krichmar Vice President and Michael Higgins Legal Counsel Principal Financial Officer Vice President, Senior Associate Ropes & Gray LLP Treasurer and Assistant Clerk Janet C. Smith Independent Registered Vice President, Assistant Nancy E. Florek Public Accounting Firm Treasurer and Principal Vice President, Assistant Clerk, PricewaterhouseCoopers LLP Accounting Officer Assistant Treasurer and Proxy Manager Trustees Beth S. Mazor Jameson A. Baxter, Chair Vice President Susan G. Malloy Ravi Akhoury Vice President and Barbara M. Baumann Assistant Treasurer Charles B. Curtis Robert J. Darretta This report is for the information of shareholders of Putnam RetirementReady Funds. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
